                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


    IN RE: DEVA CONCEPTS PRODUCTS
    LIABILITY LITIGATION

    This Document Relates To:                     Master File No. 1:20-cv-01234-GHW

    All Cases                                     CONSOLIDATED CLASS ACTION
                                                  COMPLAINT

                                                  JURY TRIAL DEMANDED



         Plaintiffs WENDY BALDYGA, MARISA COHEN, TAMI NUNEZ, STEPHANIE

WILLIAMS, ERIKA MARTINEZ-VILLA, TAHIRA SHAIKH, MARCY MCCREARY,

LAUREN PETERSEN, JODY SHEWMAKER, DIANA HALL, ALANNA HALL, RACHEL

MUNIZ (collectively, “Plaintiffs”), through counsel, bring this Consolidated Class Action

Complaint against Defendant DEVA CONCEPTS, LLC, (“Defendant” or “Deva Concepts”),

individually and on behalf of all others similarly situated, and complain and allege upon personal

knowledge as to themselves and their own acts and experiences and, as to all other matters, upon

information and belief, including investigation conducted by their attorneys:

                                   NATURE OF THE ACTION

                    This is a civil class action concerning Defendant’s design, manufacture,

distribution and sale of haircare products that have the propensity to cause, and have caused,

consumers to suffer adverse reactions, such as scalp irritation, excessive shedding, hair loss,

thinning, and breakage.1



1
 This case concerns the following haircare products: DevaCurl No-Poo Original; DevaCurl One
Condition Original; DevaCurl Light Defining Gel; DevaCurl Low-Poo Original; DevaCurl Low-



         941485.1
                  In 2002, Defendant rose to prominence when it created and developed the formula

for the DevaCurl No-Poo Original (“No Poo”), which is marketed as an “innovative new haircare

category” and a “game-changing alternative to traditional shampoo.” 2

                  According to Defendant, No-Poo is a “first-of-its-kind, no-suds conditioning

cleanser” that is “free of sulfates, parabens, and silicones” and which can be used “to gently

cleanse curls without stripping the natural oils they need to look healthy, bouncy and simply

gorgeous.”3 Defendant brags that No-Poo “changed the industry” by being “free of harsh

ingredients long before it was buzzworthy . . . .”4

                  A safe and gentle approach to haircare is at the center of Defendant’s marketing

strategy. In fact, one of the founders of Deva Concepts has said No-Poo “allows your scalp to

regulate, and your hair to become more what nature intended.”5

                  No-Poo paved the way for Defendant to expand its product line, which features a

uniform message that the Products are specially formulated for curly hair, which are safe, gentle,

free of harsh ingredients, and superior to traditional haircare products.




Poo Delight; DevaCurl No-Poo Decadence; DevaCurl One Condition Delight; DevaCurl One
Condition Decadence; Melt Into Moisture Mask; DevaCurl Styling Cream; DevaCurl Leave-In
Decadence; DevaCurl Super Stretch; DevaCurl Wave Maker; DevaCurl SuperCream; DevaCurl
Heaven in Hair; DevaCurl DevaFresh; DevaCurl High Shine; DevaCurl B’Leave-in; DevaCurl
Frizz-Free Volumizing Foam; DevaCurl Arc AnGEL Gel; DevaCurl Beautiful Mess; DevaCurl
Mist-er Right; DevaCurl Flexible Hold Hairspray; DevaCurl The Curl Maker; DevaCurl Set It
Free; DevaCurl No Comb Detangling Spray; DevaCurl Buildup Buster; DevaCurl Deep Sea
Repair; DevaCurl Wash Day Wonder; and DevaCurl Ultra Defining Gel (collectively,
“Products”).
2
  See https://www.devacurl.com/us/curl-101/our-story (last visited Sept. 30, 2020).
3
  Id.
4
  Id.
5
  See https://www.nytimes.com/2010/09/30/fashion/30Skin.html (last visited Jan. 13,
2020).

                                                  2
       941485.1
                  As part of its strategic marketing campaign, Defendant differentiates the Products

from “traditional shampoo,” which Defendant claims can be “formulated with harsh ingredients

such as sulfates that can strip your curls of the essential oils they need” and “be too harsh for

curls.”6

                  Defendant reinforces its pervasive marketing message that the Products are safe,

gentle, free of harsh ingredients and superior to traditional haircare products by placing a promise

on the front label of the Products, in all capital letters where it cannot be missed by consumers,

that they are “100% SULFATE PARABEN SILICONE FREE.” Defendant’s own website

confirms that a reasonable consumer purchasing sulfate-free products believes that it will be safer

and less harsh that other products as products containing sulfates “can be over-drying, create frizz

and wreak havoc on your curls.”7

                  To the devastating detriment of reasonable consumers purchasing what they

believe are safe, gentle, and non-irritating hair care products, the Products are anything but that.

                  In truth, the DevaCurl Products are not free of harsh ingredients. Rather, the

Products are formulated with ingredients that can cause scalp irritation, excessive shedding, hair

loss, thinning, dryness, breakage, and/or balding during normal use by consumers. Indeed,

thousands of consumers have reported adverse reactions as a result of using the Products.

                  Despite these complaints, Defendant provides no warning about these

consequences and, in fact, makes numerous assertions about the safe, gentle, and beneficial nature

of the Products.




6
  See https://www.devacurl.com/us/products/cleansers/no-poo-
original/v/32291872833618?yoReviewsPage=51 (last visited Oct. 1, 2020).
7
  See https://www.devacurl.com/us/curl-101/curl-knowledge/deva-dos-and-donts (last
visited Oct. 1, 2020).

                                                  3
       941485.1
                  Rather than recall the Products, admit to problems with the Products, or provide

adequate warnings regarding use of the Products, DevaCurl has doubled down on its efforts to

convince consumers that the Products and their ingredients are superior to other haircare products

on the market, stating “[a]ll of our products are safe to use and you can continue to use them with

confidence.”8

                  Disturbingly, Defendant is aware of the issues with its Products, but conceals and

fails to disclose that the Products can and have caused significant adverse reactions.

                  Remarkably, while concealing and downplaying the complaints of consumers who

have experienced adverse reactions as a result of using the Products, within the last year,

DevaCurl shiftily reformulated several of the Products, and has vaguely stated that this

reformulation occurred to “improve quality” and “enhance the product performance,” including

“replace[ing] formaldehyde donor preservatives to address consumer requests for gentler

preservative ingredients,” “improve viscosity,” and “improve consistency of product Ph.”9

                  As Defendant now admits as part of its public relations campaign following the

multitude of consumer complaints, prior to this reformulation, several of the Products contained

Formaldehyde-donors, which are known irritants to Defendant, such as DMDM Hydantoin,10 a

human immune toxicant or allergen, Diazolidinyl Urea,11 a human carcinogen and has been linked




8
  See https://www.factsaboutdevacurl.com/us/frequently-asked-questions (last visited
Oct. 1, 2020).
9
  See https://oliahnaturals.com/devacurl-lawsuit-reformulation-after-hair-scandal/ (last
visited Oct. 1, 2020).
10
   See https://www.safecosmetics.org/get-the-facts/chemicals-of-concern/known-
carcinogens/ (last visited Oct. 1, 2020).
11
   Id.

                                                  4
       941485.1
to cancer and allergic skin reactions, and Iodopropynyl Butylcarbamate,12 a human carcinogen

and has been linked to cancer and allergic skin reactions.

                  Notably, Defendant replaced these harsh, irritating ingredients with other irritants.

                  Defendant also now admits in a video buried on its website that they use synthetic

fragrances, “some of which are considered allergens.”13

                  Despite the product reformulations and admissions that the Products contain

known allergens, DevaCurl is still trying to convince consumers that the hair loss and other

adverse reactions they have suffered while using the Products is unrelated to the Products. For

instance, DevaCurl claims that curly hair is “more fragile and more prone to breakage,”14 that

hair loss can be attributed to personal “lifestyle,” “stress,” weight loss, illnesses, or even giving

birth, and the cause of these adverse reactions is not the Products because the “products cannot

cause hair loss” and “won’t cause breakage.” 15 The ongoing promotion of the defective and

deceptively labeled Products is causing catastrophic harm to Plaintiffs and Class members.

                  Defendant has long known of the hair loss and scalp irritation caused by the

Products. Indeed, the U.S. Food and Drug Administration (“FDA”) has received hundreds of

complaints about DevaCurl Products, the earliest of which date back to January 2018. 16 Nor can

Defendant deny knowledge of the hundreds of complaints posted on social media sites like




12
   See https://www.annmariegianni.com/ingredient-watch-list-iodopropynyl-
butylcarbamate-the-toxic-preservative/ (last visited Oct. 1, 2020).
13
   See https://www.devacurl.com/us/curl-101/curl-knowledge/scent-sitivity (last visited
Oct. 1, 2020).
14
   See https://www.devacurl.com/us/curl-101/curl-knowledge/break-breakage (last visited
Oct. 1, 2020).
15
   See https://www.devacurl.com/us/curl-101/curl-knowledge/hair-loss (last visited Oct.
1, 2020). https://www.devacurl.com/blog/hair-shedding-101/ (last visited Oct. 1, 2020).
16
   See https://www.thecut.com/2020/03/is-devacurl-the-reason-womens-hair-is-falling-
out.html (last visited Oct. 1, 2020).

                                                    5
       941485.1
Facebook. Major media outlets including the ABC television affiliate in New York City have

broken the story.17 Defendant has explicitly acknowledged the reports of hair loss and scalp

irritation associated with the Products, going so far as to post an explanatory statement on its

website.18

                  Defendant has even created a “DevaCurl Expert Curl Council” in an attempt to

protect its brand and deal with the consumer backlash as a result of the issues alleged herein.19

                  Despite notice and knowledge of the problems caused by the Products, Defendant

has not recalled the Products, has not provided any warnings of the risks, has denied that the

Products cause the reported health issues, and has not offered its customers any compensation for

their damages.

                  Plaintiffs and the proposed Classes were all exposed to and saw Defendant’s

deceptive Product label claims and did not receive the benefit of their bargain.

                  Every consumer who purchased the Products without the true facts about the

Products’ inherent safety risks prior to purchase was injured at the point of sale when instead of

purchasing Products that were safe, gentle, and non-irritating, they received Defendant’s

defective Products that have the propensity to cause hair loss and other adverse reactions.

                  Had Plaintiffs and other Class members known that Defendant’s Products would

cause hair loss, scalp irritation, and other problems, they would not have purchased the Products

or would not have paid a premium price.




17
   See https://abc7ny.com/health/customers-say-curly-styling-products-made-their-hair-
fall-out/5906690/ (last visited Oct. 1, 2020).
18
   See https://www.devacurl.com/us/deva-community-statement (last visited Oct. 1,
2020).
19
   See https://www.refinery29.com/en-us/2020/02/9363703/devacurl-hair-loss-damage-
controversy (last visited Oct. 1, 2020).

                                                 6
       941485.1
                  By marketing, selling, and distributing the Products throughout New York and the

United States, Defendant made actionable statements that the Products were free from defects

and safe and fit for their ordinary intended use and purpose.

                  By marketing, advertising, selling, and distributing the Products, Defendant made

actionable statements and omissions that ordinary use of the Products would not involve

undisclosed safety risks. Defendant further concealed what it knew or should have known

regarding the safety risks resulting from material defects in the Products.

                  Plaintiffs and each of the Class members have been damaged and suffered an

injury in fact caused by Defendant’s false, fraudulent, unfair, deceptive, and misleading practices

and seek compensatory damages and injunctive relief.

                  Plaintiffs and Class members suffered economic losses insofar as they paid more

for a product than they would have had Defendant not made misrepresentations and material

omissions on the Products’ labeling and in the pervasive marketing campaign. Plaintiffs and Class

members have also unfortunately suffered from personal injuries and adverse reactions as a result

of using the Products, which contained ingredients that Defendant knows are irritating and

capable of causing the injuries described herein.

                  Given the massive quantities of the Product sold all over the country, this class

action is the proper vehicle for addressing Defendant’s misconduct and for attaining needed relief

for those affected.




                                                  7
       941485.1
                                   JURISDICTION AND VENUE

                   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1332 and 1367 because this is a class action in which the matter or controversy exceeds the

sum of $5,000,000, exclusive of interest and costs, and in which some members of the proposed

Class are citizens of a state different from Defendant.

                   This Court has personal jurisdiction over Defendant because it transacts business

in the United States, including in this District, has substantial aggregate contacts with the United

States, including in this District, engaged in conduct that has and had a direct, substantial,

reasonably foreseeable, and intended effect of causing injury to persons throughout the United

States, and purposely availed itself of the laws of the United States.

                   In accordance with 28 U.S.C. § 1391, venue is proper in this District because a

substantial part of the conduct giving rise to Plaintiffs’ claims occurred in this District, Defendant

transacts business in this District, and at least one Plaintiff resides in this District.

                                            THE PARTIES

                   Unless otherwise indicated, all Plaintiffs identified below purchased or used the

Products for personal, family, and household purposes. All Plaintiffs were harmed and suffered

actual damages.

                   For ease of reference, the following chart identifies and organizes the individual

and representative Plaintiffs by the state in which they purchased or used the Products, and

identifies the Products purchased and used by Plaintiffs:




                                                    8
        941485.1
Class Representative   State              Products
                                          Low-Poo Delight
Wendy Baldyga          California         One Condition Original



                                          One Condition Decadence
                                          No-Poo Original
                                          Low-Poo Original
Marisa Cohen           California         B’Leave-in


                                          One Condition Original
                                          One Condition Decadence
                                          Wave Maker
                                          Deep Sea Repair
                                          Arc AnGEL Gel
                                          Heaven in Hair
                       Florida            Low-Poo Original
Tami Nunez             Pennsylvania       Mist-er Right
                                          No-Poo Original
                                          Wave Maker
Stephanie Williams     Georgia            Ultra Defining Gel

                                          SuperCream
                                          Ultra Defining Gel
                                          One Condition Original
                                          No-Poo Original
Erika Martinez-Villa   Illinois           Arc AnGEL Gel
                                          No-Poo Original
                                          One Condition
                                          Deep Sea Repair
Tahira Shaikh          Illinois           Light Defining Gel

                                          One Condition Original
                                          One Condition Delight
                                          No Poo Original
                                          Lo Poo Original
                                          Lo Poo Delight
                                          B'Leave In
                                          Frizz Free Volumizing Foam
                                          Super Cream Styler
                       Minnesota          Styling Cream Touchable Curl Definer
                       Kentucky           Mist-er Right Dream Curl Refresher
Lauren Petersen        Florida            Heaven in Hair

                                      9
      941485.1
                                      Melt into Moisture
                                      Buildup Buster
                                      Wave Whisperer
                                      Waves Ahead
                                      Deep Sea Repair
                                      Set It Free Shine and Finish
                                      Ultra Defining Gel
                                      Wave Maker
                                      Arc AnGEL Gel




                                      No Poo Original
                                      One Condition Decadence
Marcy McCreary   Massachusetts        One Condition Original



                                      Low-Poo Original
                                      Low-Poo Delight
                                      One Condition Original
                                      One Condition Delight
                                      Leave-In Decadence
                                      Ultra Defining Gel
                                      Wave Maker
                                      SuperCream
                                      Frizz-Free Volumizing Foam
Jody Shewmaker   Missouri             Flexible Hold Hairspray

                                      Low-Poo Delight
                                      One Condition Original
                                      Light Defining Gel
                                      Frizz-Free Volumizing Foam
                                      One Condition Delight
Diana Hall       New Jersey           Wave Maker

                                      No-Poo Original
                                      One Condition Original
                                      No-Poo Decadence
                                      Arc AnGEL Gel
                                      SuperCream
                                      Ultra Defining Gel
                                      One Condition Delight
Alanna Hall      New York             Heaven in Hair




                                 10
      941485.1
                                                                No-Poo Original
                                                                One Condition Original
                                                                Leave-In Decadence
                                                                SuperCream
                                                                Melt Into Moisture Mask
 Rachel Muniz                   New York                        Ultra Defining Gel


California Plaintiff Wendy Baldyga

                  Plaintiff Wendy Baldyga is an individual who resides in Morgan Hill,

California. Plaintiff Baldyga purchased the Products identified in the table above for

approximately ten months, starting in April 2019 from Ulta.com.

                  The packaging of the Products Plaintiff Baldyga purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that

the Products were a potential hazard to consumers. Plaintiff Baldyga relied upon the

representations and omissions made by Defendant and thus reasonably believed that the Products

would be safe, gentle, and free of harsh ingredients that could adversely impact her hair or scalp.

Plaintiff Baldyga read the instructions on the Product packaging and used the Products as directed

by Defendant.

                  As a result of using the Products, Plaintiff Baldyga experienced an adverse

reaction, including substantial hair loss, dry and damaged hair, and scalp irritation. Plaintiff

Baldyga suffered economic loss and personal injury as a result of using the Products. Plaintiff

Baldyga did not receive the benefit of her bargain. Rather, she purchased the Products with

undisclosed health and safety risks, or a lack of warning of these risks, and which were unfit for

their ordinary use and of a lesser standard, grade and quality than represented.




                                                11
       941485.1
                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff Baldyga would not have been willing to purchase, or

alternatively, pay the same amount for the Products. Plaintiff Baldyga purchased, purchased more

of, and/or paid more for the Products than she would have had she known the truth about the

Products. Since the Products Plaintiff Baldyga received were worth less than the Products for

which she paid, Plaintiff Baldyga was injured in fact and lost money and suffered personal injuries

as a result of Defendant's improper conduct.

                  Plaintiff Baldyga would consider purchasing the Products again if she could trust

the labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh ingredients,

and worked as advertised and instructed.

California Plaintiff Marisa Cohen

                  Plaintiff Marisa Cohen is an individual who resides in Los Angeles,

California. She purchased the Products identified in the table above from Cosmoprof and Capella

Salon in Los Angeles, from 2017 to approximately February 2020.

                  The packaging of the Products Plaintiff Cohen purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that

the Products were a potential hazard to consumers. Plaintiff Cohen relied upon the representations

and omissions made by Defendant and thus reasonably believed that the Products would be safe,

gentle, and free of harsh ingredients that could adversely impact her hair or scalp. Plaintiff Cohen

read the instructions on the Product packaging and used the Products as directed by Defendant.

                  As a result of using the Products, Plaintiff Cohen experienced an adverse reaction,

including substantial hair loss, dry and damaged hair, scalp irritation and sores on her scalp.



                                                  12
       941485.1
Plaintiff Cohen suffered economic loss and personal injury as a result of using the

Products. Plaintiff Cohen did not receive the benefit of her bargain. Rather, she purchased the

Products with undisclosed health and safety risks, or a lack of warning of these risks, and which

were unfit for their ordinary use and of a lesser standard, grade and quality than represented.

                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff Cohen would not have been willing to purchase, or

alternatively, pay the same amount for the Products. Plaintiff Cohen purchased, purchased more

of, and/or paid more for the Products than she would have had she known the truth about the

Products. Since the Products Plaintiff Cohen received were worth less than the Products for which

she paid, Plaintiff Cohen was injured in fact and lost money and suffered personal injuries as a

result of Defendant's improper conduct.

                  Plaintiff Cohen would consider purchasing the Products again if she could trust

the labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh ingredients,

and worked as advertised and instructed.

Florida and Pennsylvania Plaintiff Tami Nunez

                  Plaintiff Tami Nunez is an individual who resides in Sanford, Florida. She

purchased the Products identified in the table above from Ulta.com and Ciseaux Salon located in

Winter Park and Ulta in Sanford, Florida, Altamonte Springs, Florida and Washington,

Pennsylvania from 2013 to February 2020.

                  The packaging of the Products Plaintiff Nunez purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that

the Products were a potential hazard to consumers. Plaintiff Nunez relied upon the representations



                                                  13
       941485.1
and omissions made by Defendant and thus reasonably believed that the Products would be safe,

gentle, and free of harsh ingredients that could adversely impact her hair or scalp. Plaintiff Nunez

read the instructions on the Product packaging and used the Products as directed by Defendant.

                  As a result of using the Products, Plaintiff Nunez experienced an adverse reaction,

including substantial hair loss, dry and damaged hair, and scalp irritation. Plaintiff Nunez

suffered economic loss and personal injury as a result of using the Products. Plaintiff Nunez did

not receive the benefit of her bargain. Rather, she purchased the Products with undisclosed health

and safety risks, or a lack of warning of these risks, and which were unfit for their ordinary use

and of a lesser standard, grade and quality than represented.

                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff Nunez would not have been willing to purchase, or

alternatively, pay the same amount for the Products. Plaintiff Cohen purchased, purchased more

of, and/or paid more for the Products than she would have had she known the truth about the

Products. Since the Products Plaintiff Nunez received were worth less than the Products for which

she paid, Plaintiff Nunez was injured in fact and lost money and suffered personal injuries as a

result of Defendant's improper conduct.

                  Plaintiff Nunez would consider purchasing the Products again if she could trust

the labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh ingredients,

and worked as advertised and instructed.

Georgia Plaintiff Stephanie Williams

                  Plaintiff Stephanie Williams is an individual who resides in Lithonia, Georgia. She

purchased the Products identified in the table above from Sephora in Lithonia, Georgia and

Sephora.com, from February 2019 until approximately December 2019 or January 2020.



                                                  14
       941485.1
                  The packaging of the Products Plaintiff Williams purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that

the Products were a potential hazard to consumers. Plaintiff Williams relied upon the

representations and omissions made by Defendant and thus reasonably believed that the Products

would be safe, gentle, and free of harsh ingredients that could adversely impact her hair or scalp.

Plaintiff Williams read the instructions on the Product packaging and used the Products as

directed by Defendant.

                  As a result of using the Products, Plaintiff Williams experienced an adverse

reaction, including hair loss, dry and damaged hair, and scalp irritation. Plaintiff Williams

suffered economic loss and personal injury as a result of using the Products. Plaintiff Williams

did not receive the benefit of her bargain. Rather, she purchased the Products with undisclosed

health and safety risks, or a lack of warning of these risks, and which were unfit for their ordinary

use and of a lesser standard, grade and quality than represented.

                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff Williams would not have been willing to purchase, or

alternatively, pay the same amount for the Products. Plaintiff Williams purchased, purchased

more of, and/or paid more for the Products than she would have had she known the truth about

the Products. Since the Products Plaintiff Williams received were worth less than the Products

for which she paid, Plaintiff Williams was injured in fact and lost money and suffered personal

injuries as a result of Defendant's improper conduct.




                                                 15
       941485.1
                  Plaintiff Williams would consider purchasing the Products again if she could trust

the labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh ingredients,

and worked as advertised and instructed.

Illinois Plaintiff Erika Martinez-Villa

                  Plaintiff Erika Martinez-Villa is an individual who resides in Round Lake,

Illinois. She purchased the Products identified in the table above from 2018 to February 2020,

from Ulta.com and various retailers in Gurnee and McHenry, Illinois.

                  The packaging of the Products Plaintiff Martinez-Villa purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that

the Products were a potential hazard to consumers. Plaintiff Martinez-Villa relied upon the

representations and omissions made by Defendant and thus reasonably believed that the Products

would be safe, gentle, and free of harsh ingredients that could adversely impact her hair or scalp.

Plaintiff Martinez-Villa read the instructions on the Product packaging and used the Products as

directed by Defendant.

                  As a result of using the Products, Plaintiff Martinez-Villa experienced an adverse

reaction, including substantial hair loss, dry and damaged hair, and scalp irritation. Plaintiff

Martinez-Villa suffered economic loss and personal injury as a result of using the

Products. Plaintiff Martinez-Villa did not receive the benefit of her bargain. Rather, she

purchased the Products with undisclosed health and safety risks, or a lack of warning of these

risks, and which were unfit for their ordinary use and of a lesser standard, grade and quality than

represented.




                                                  16
       941485.1
                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff Martinez-Villa would not have been willing to purchase,

or alternatively, pay the same amount for the Products. Plaintiff Martinez-Villa purchased,

purchased more of, and/or paid more for the Products than she would have had she known the

truth about the Products. Since the Products Plaintiff Martinez-Villa received were worth less

than the Products for which she paid, Plaintiff Martinez-Villa was injured in fact and lost money

and suffered personal injuries as a result of Defendant's improper conduct.

                  Plaintiff Martinez-Villa would consider purchasing the Products again if she could

trust the labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh

ingredients, and worked as advertised and instructed.

Illinois Plaintiff Tahira Shaikh

                  Plaintiff Tahira Shaikh is an individual who resides in Chicago, Illinois. She

purchased the Products identified in the table above from Ulta in Chicago, Illinois, in or around

December 2019.

                  The packaging of the Products Plaintiff Shaikh purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that

the Products were a potential hazard to consumers. Plaintiff Shaikh relied upon the

representations and omissions made by Defendant and thus reasonably believed that the Products

would be safe, gentle, and free of harsh ingredients that could adversely impact her hair or scalp.

Plaintiff Shaikh read the instructions on the Product packaging and used the Products as directed

by Defendant.




                                                  17
       941485.1
                  As a result of using the Products, Plaintiff Shaikh experienced an adverse reaction,

including substantial hair loss, dry and damaged hair, and scalp irritation. Plaintiff Shaikh

suffered economic loss and personal injury as a result of using the Products. Plaintiff Shaikh did

not receive the benefit of her bargain. Rather, she purchased the Products with undisclosed health

and safety risks, or a lack of warning of these risks, and which were unfit for their ordinary use

and of a lesser standard, grade and quality than represented.

                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff Shaikh would not have been willing to purchase, or

alternatively, pay the same amount for the Products. Plaintiff Shaikh purchased, purchased more

of, and/or paid more for the Products than she would have had she known the truth about the

Products. Since the Products Plaintiff Shaikh received were worth less than the Products for which

she paid, Plaintiff Shaikh was injured in fact and lost money and suffered personal injuries as a

result of Defendant's improper conduct.

                  Plaintiff Shaikh would consider purchasing the Products again if she could trust

the labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh ingredients,

and worked as advertised and instructed.

Massachusetts Plaintiff Marcy McCreary

                  Plaintiff   Marcy   McCreary     is   an   individual   who     resides   in   Hull,

Massachusetts. She purchased the Products identified in the table above from CVS in Hull,

Massachusetts from October 2018 until November 2018.

                  The packaging of the Products Plaintiff McCreary purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that



                                                   18
       941485.1
the Products were a potential hazard to consumers. Plaintiff McCreary relied upon the

representations and omissions made by Defendant and thus reasonably believed that the Products

would be safe, gentle, and free of harsh ingredients that could adversely impact her hair or scalp.

Plaintiff McCreary read the instructions on the Product packaging and used the Products as

directed by Defendant.

                  As a result of using the Products, Plaintiff McCreary experienced an adverse

reaction, including substantial hair loss, and dry and damaged hair. Plaintiff McCreary suffered

economic loss and personal injury as a result of using the Products. Plaintiff McCreary did not

receive the benefit of her bargain. Rather, she purchased the Products with undisclosed health

and safety risks, or a lack of warning of these risks, and which were unfit for their ordinary use

and of a lesser standard, grade and quality than represented.

                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff McCreary would not have been willing to purchase, or

alternatively, pay the same amount for the Products. Plaintiff McCreary purchased, purchased

more of, and/or paid more for the Products than she would have had she known the truth about

the Products. Since the Products Plaintiff McCreary received were worth less than the Products

for which she paid, Plaintiff McCreary was injured in fact and lost money and suffered personal

injuries as a result of Defendant's improper conduct.

                  Plaintiff McCreary would consider purchasing the Products again if she could trust

the labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh ingredients,

and worked as advertised and instructed.




                                                  19
       941485.1
Minnesota, Kentucky, and Florida Plaintiff Lauren Petersen

                  Plaintiff Lauren Petersen is an individual who resides in Stillwater, Minnesota.

She purchased the Products identified in the table above from Uptown Curl in Minneapolis,

Minnesota, Ulta in Woodbury Minnesota and Bowling Green, Kentucky, and Ft. Walton Beach,

Florida, and possibly from other retailers, from September 2016 to February 2020.

                  The packaging of the Products Plaintiff Petersen purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that

the Products were a potential hazard to consumers. Plaintiff Petersen relied upon the

representations and omissions made by Defendant and thus reasonably believed that the Products

would be safe, gentle, and free of harsh ingredients that could adversely impact her hair or scalp.

Plaintiff Petersen read the instructions on the Product packaging and used the Products as directed

by Defendant.

                  As a result of using the Products, Plaintiff Petersen experienced an adverse

reaction, including substantial hair loss, dry and damaged hair, scalp irritation and scabbing.

Plaintiff Petersen suffered economic loss and personal injury as a result of using the

Products. Plaintiff Petersen did not receive the benefit of her bargain. Rather, she purchased the

Products with undisclosed health and safety risks, or a lack of warning of these risks, and which

were unfit for their ordinary use and of a lesser standard, grade and quality than represented.

                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff Petersen would not have been willing to purchase, or

alternatively, pay the same amount for the Products. Plaintiff Petersen purchased, purchased

more of, and/or paid more for the Products than she would have had she known the truth about



                                                 20
       941485.1
the Products. Since the Products Plaintiff Petersen received were worth less than the Products for

which she paid, Plaintiff Petersen was injured in fact and lost money and suffered personal

injuries as a result of Defendant's improper conduct.

                  Plaintiff Petersen would consider purchasing the Products again if she could trust

the labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh ingredients,

and worked as advertised and instructed.

Missouri Plaintiff Jody Shewmaker

                  Plaintiff Jody Shewmaker is an individual who resides in Pleasant Hill, Missouri.

She purchased the Products identified in the table above from Ulta and Beauty Brands in Lee’s

Summit and Belton, Missouri from 2016 to 2020.

                  The packaging of the Products Plaintiff Shewmaker purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that

the Products were a potential hazard to consumers. Plaintiff Shewmaker relied upon the

representations and omissions made by Defendant and thus reasonably believed that the Products

would be safe, gentle, and free of harsh ingredients that could adversely impact her hair or scalp.

Plaintiff Shewmaker read the instructions on the Product packaging and used the Products as

directed by Defendant.

                  As a result of using the Products, Plaintiff Shewmaker experienced an adverse

reaction, including substantial hair loss, dry and damaged hair, and scalp irritation. Plaintiff

Shewmaker suffered economic loss and personal injury as a result of using the Products. Plaintiff

Shewmaker did not receive the benefit of her bargain. Rather, she purchased the Products with




                                                  21
       941485.1
undisclosed health and safety risks, or a lack of warning of these risks, and which were unfit for

their ordinary use and of a lesser standard, grade and quality than represented.

                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff Shewmaker would not have been willing to purchase, or

alternatively, pay the same amount for the Products. Plaintiff Shewmaker purchased, purchased

more of, and/or paid more for the Products than she would have had she known the truth about

the Products. Since the Products Plaintiff Shewmaker received were worth less than the Products

for which she paid, Plaintiff Shewmaker was injured in fact and lost money and suffered personal

injuries as a result of Defendant's improper conduct.

                  Plaintiff Shewmaker would consider purchasing the Products again if she could

trust the labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh

ingredients, and worked as advertised and instructed.

New Jersey Plaintiff Diana Hall

                  Plaintiff Diana Hall is an individual who resides in Hackensack, New Jersey. She

purchased the Products identified in the table above from Ulta in Paramus, New Jersey, Harmon

Beauty in Hackensack, New Jersey, and All Curls Out in North Arlington from the end of 2017

to approximately December 2019.

                  The packaging of the Products Plaintiff Hall purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that

the Products were a potential hazard to consumers. Plaintiff Hall relied upon the representations

and omissions made by Defendant and thus reasonably believed that the Products would be safe,




                                                 22
       941485.1
gentle, and free of harsh ingredients that could adversely impact her hair or scalp. Plaintiff Hall

read the instructions on the Product packaging and used the Products as directed by Defendant.

                  As a result of using the Products, Plaintiff Hall experienced an adverse reaction,

including substantial hair loss, and dry and damaged hair. Plaintiff Hall suffered economic loss

and personal injury as a result of using the Products. Plaintiff Hall did not receive the benefit of

her bargain. Rather, she purchased the Products with undisclosed health and safety risks, or a

lack of warning of these risks, and which were unfit for their ordinary use and of a lesser standard,

grade and quality than represented.

                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff Hall would not have been willing to purchase, or

alternatively, pay the same amount for the Products. Plaintiff Hall purchased, purchased more

of, and/or paid more for the Products than she would have had she known the truth about the

Products. Since the Products Plaintiff Hall received were worth less than the Products for which

she paid, Plaintiff Hall was injured in fact and lost money and suffered personal injuries as a result

of Defendant's improper conduct.

                  Plaintiff Hall would consider purchasing the Products again if she could trust the

labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh ingredients,

and worked as advertised and instructed.

New York Plaintiff Alanna Hall

                  Plaintiff Alanna Hall is an individual who resides in New York City, New York.

She purchased the Products identified in the table above from approximately 2013 to January

2020, but started using the Products exclusively from 2017, from Amazon, Ulta.com Deva Salon

in New York City, New York.



                                                  23
       941485.1
                  The packaging of the Products Plaintiff Hall purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that

the Products were a potential hazard to consumers. Plaintiff Hall relied upon the representations

and omissions made by Defendant and thus reasonably believed that the Products would be safe,

gentle, and free of harsh ingredients that could adversely impact her hair or scalp. Plaintiff Hall

read the instructions on the Product packaging and used the Products as directed by Defendant.

                  As a result of using the Products, Plaintiff Hall experienced an adverse reaction,

including substantial hair loss, dry or damaged hair, and scalp irritation. Plaintiff Hall suffered

economic loss and personal injury as a result of using the Products. Plaintiff Hall did not receive

the benefit of her bargain. Rather, she purchased the Products with undisclosed health and safety

risks, or a lack of warning of these risks, and which were unfit for their ordinary use and of a

lesser standard, grade and quality than represented.

                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff Hall would not have been willing to purchase, or

alternatively, pay the same amount for the Products. Plaintiff Hall purchased, purchased more

of, and/or paid more for the Products than she would have had she known the truth about the

Products. Since the Products Plaintiff Hall received were worth less than the Products for which

she paid, Plaintiff Hall was injured in fact and lost money and suffered personal injuries as a result

of Defendant's improper conduct.

                  Plaintiff Hall would consider purchasing the Products again if she could trust the

labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh ingredients,

and worked as advertised and instructed.



                                                  24
       941485.1
New York Plaintiff Rachel Muniz

                  Plaintiff Rachel Muniz is an individual who resides in Yonkers, New York. She

purchased the Products identified in the table above from Ulta and a Deva salon in Bronx, New

York from 2016 to July 2020.

                  The packaging of the Products Plaintiff Muniz purchased contained the

representation, among others, that they were “100% Sulfate Paraben Silicone Free” and

formulated specifically for curly hair. Additionally, the Products failed to contain a warning that

the Products were a potential hazard to consumers. Plaintiff Muniz relied upon the representations

and omissions made by Defendant and thus reasonably believed that the Products would be safe,

gentle, and free of harsh ingredients that could adversely impact her hair or scalp. Plaintiff Muniz

read the instructions on the Product packaging and used the Products as directed by Defendant.

                  As a result of using the Products, Plaintiff Muniz experienced an adverse reaction,

including substantial hair loss, excessive shedding, dry and damaged hair, and scalp

irritation. Plaintiff Muniz suffered economic loss and personal injury as a result of using the

Products. Plaintiff Muniz did not receive the benefit of her bargain. Rather, she purchased the

Products with undisclosed health and safety risks, or a lack of warning of these risks, and which

were unfit for their ordinary use and of a lesser standard, grade and quality than represented.

                  Had Defendant not made the false, misleading, and deceptive representations and

omissions about the Products, Plaintiff Muniz would not have been willing to purchase, or

alternatively, pay the same amount for the Products. Plaintiff Muniz purchased, purchased more

of, and/or paid more for the Products than she would have had she known the truth about the

Products. Since the Products Plaintiff Muniz received were worth less than the Products for which




                                                  25
       941485.1
she paid, Plaintiff Muniz was injured in fact and lost money and suffered personal injuries as a

result of Defendant's improper conduct.

                      Plaintiff Muniz would consider purchasing the Products again if she could trust

the labeling and marketing that they are safe, gentle for use, and, in fact, free of harsh ingredients,

and worked as advertised and instructed.

                      Defendant Deva Concepts LLC is incorporated in Delaware with its principal place

of business at 560 Broadway, Suite 206, New York, NY.

                                 COMMON FACTUAL ALLEGATIONS

I.         Defendant’s Pervasive Labeling and Marketing Campaign Induces Consumers to
           Believe They Are Purchasing Products That Are Safe, Gentle, and Free from Harsh
           Ingredients.

                      At all relevant times, Defendant has engaged in a uniform, nationwide marketing

campaign centered on the safe and gentle nature of the Products.

                      DevaCurl’s labeling, advertising, promotion and sale of the Products target women

with curly hair, whom DevaCurl calls its “Curlfriends,” who want products “free of harsh

ingredients” that “help[] curls look and feel healthy, conditioned, soft, defined, shiny, and frizz

free.”20

                      This message is reinforced at the point of purchase of every Product with the

“100% SULFATE PARABAN SILICONE FREE” claim that is found on the front label of all of

the Products.




20
  See https://www.devacurl.com/us/curl-101/product-philosophy (last visited Oct. 1,
2020).

                                                     26
           941485.1
                     The Products’ labels create the impression that Products free from sulfates are

safer and gentler because according to Defendant, sulfate shampoos “can be over-drying, create

frizz and wreak havoc on your curls.”21

                     Defendant’s marketing promises originated when No-Poo first entered the market.

Defendant claimed No-Poo was “free of harsh ingredients,” a complete replacement for

traditional shampoo that creates healthy curly hair without color fading, and a “game-changing

alternative to traditional shampoo.22 DevaCurl touted that No-Poo was “free of harsh ingredients

long before it was buzzworthy” because “it was the right thing to do for curls.” 23

                     No-Poo paved the way for Defendant to expand its product line, which features a

uniform message that the Products are safe, gentle, free of harsh ingredients, and superior to

traditional haircare products. Defendant then focused its entire advertising and marketing

campaign on the notion that in choosing DevaCurl, consumers can get a safer, gentler, and

superior line of haircare products.

                     DevaCurl’s website reinforces its labeling and marketing representations with

numerous promises regarding the Products’ safe and gentle qualities and representations that the

Products do not contain any harsh ingredients. The following representations demonstrate the

pervasive nature of this marketing message:

     a.     The Products are not “formulated with harsh ingredients such as sulfates” or with

           ingredients “too harsh for curls.”24 Instead, they are formulated with “good-for-you



21
   See https://www.devacurl.com/us/curl-101/curl-knowledge/deva-dos-and-donts (last
visited Oct. 1, 2020).
22
   See https://www.devacurl.com/us/curl-101/product-philosophy (last visited Oct. 1,
2020).
23
   See https://www.devacurl.com/us/curl-101/our-story (last visited Sept. 30, 2020).
24
   See https://www.devacurl.com/us/products/cleansers/no-poo-
original/v/32291872833618 (last visited Oct. 1, 2020).

                                                    27
          941485.1
        ingredients (and without those harsh ingredients),” 25 “which is why we have formulated

        our products without SLS/SLES sulfates, parabens or silicones.” 26

     b. The Products contain only “ingredients with a conscience,” are “cruelty free,” and lack

        sulfates, silicones, parabens, phthalates, mineral oil, and gluten.27”

     c. The Products are “rooted in curl science” and are “formulated with a moisture foundation

        that helps curls look and feel healthy, conditioned, soft, defined, shiny, and frizz-free.”28

     d. The Products contain only “natural and functional ingredients.” 29

     e. The Products go through “extensive product testing.” The testing consists of products

        undergoing Defendant’s “strict safety testing protocols” which includes testing “products

        on actual people, not mannequins or hair swatches.” 30

                  Defendant bolsters its claims that the Products are safe, gentle, and free of harsh

ingredients with photographs of natural ingredients such as chia-flaxseed extract, jojoba oil,

saffron flower extract, and passionfruit oil. However, as described below, the full list of

ingredients found in the Products are not as the advertising suggests.

                  What’s worse, rather than warn consumers of the risk of harm associated with use

of its Products, on its website, Defendant tells consumers the opposite: the Products cannot

possibly be the root cause of any adverse reactions:




25
   See https://www.devacurl.com/us/products/cleansers/low-poo-
original/v/29778540789842 (last visited Oct. 1, 2020).
26
   See https://www.devacurl.com/us/curl-101/product-philosophy (last visited Oct. 1.
2020).
27
   See Id.
28
   See Id.
29
   Id.
30
   Id.

                                                  28
       941485.1
       a. “Our products do not cause hair loss because they do not penetrate the scalp or affect the

             hair bulb.” It further confuses consumers by claiming, “Hair loss is often related to

             excessive scalp irritation, medical conditions and other stressors.” 31

       b. “Our products do not cause hair loss because they do not penetrate the scalp or affect the

             hair bulb.”32

       c.     “Hair loss is often related to excessive scalp irritation, medical conditions and other

             stressors.”33

                       Defendant’s pervasive marketing campaign assures consumers purchasing its

Products that they are buying a haircare system that is safe, gentle, and non-irritating.

II.         Defendant Concealed Known Risks Associated with the Products’ Use.

                       In addition to the material misrepresentations regarding the Products’ safe and

gentle formulations, Defendant made material omissions by failing to disclose the known risks of

using the Products regularly.

                       Rather than receiving a safe, gentle line of Products, the reasonable consumer of

the Products has a significant risk of experiencing hair loss, hair damage, excessive shedding,

scalp irritation, balding and other adverse reactions with normal use.

                       The Products used by Plaintiffs, in conjunction and alone, have the propensity to

cause the adverse reactions detailed herein as a result of their formulations, which are neither safe

nor gentle.

III.        Defendant’s Label Misrepresentations and Omissions are Material to Consumers.




31
   Id.
32
   See https://www.devacurl.com/us/products/conditioners/one-condition-
delight/v/32292025565266 (last visited Oct. 1, 2020).
33
   Id.

                                                      29
            941485.1
                     In recent years, consumers have shown significant interest in products that are free

from harsh ingredients and have shifted to Products that are safer and gentler for application.

                     Defendant is aware of the consumer trend toward products that are free from harsh

ingredients and thus labels its Products as described herein to demonstrate to reasonable

consumers that the Products are safe, gentle, and free from harsh ingredients.

                     Consumers purchase the Products in reliance upon these representations, and the

representations set forth above, because they want Products made of ingredients, which are both

safer than ingredients in other products and which promote healthier hair than other traditional

cleansers and conditioners.

                     Defendant’s labeling and marketing, which is false and misleading, allows it to

command a premium price for the Products—far and above what normal hair care products cost.

                     Reasonable consumers would not purchase the Products or pay the price they paid

for the Products if they knew of the severe risk of hair loss and adverse reactions as described

herein.

IV.       Defendant’s Reformulation Is an Admission That the Products Contained
          Ingredients That Are Likely to Cause Irritation and Adverse Reactions, Yet
          Defendant Replaced Irritants with More Irritants.

                     Until recently, the Product ingredients included formaldehyde donors and other

chemicals known to cause skin allergens and irritants.

                     Formaldehyde donors release small amounts of formaldehyde over time, and have

been linked to cancer, skin irritation, hair loss, and other adverse reactions. 34




34
   See https://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/
(last visited Oct. 1, 2020).

                                                      30
          941485.1
                  Within the last year, as part of a reformulation, Defendant, tacitly admitting that

the Products included formaldehyde donors and other ingredients known to cause skin allergens

and irritants, removed from the Products the following known formaldehyde donors: DMDM

Hydantoin, Diazolidinyl Urea, and Iodopropynyl Butylcarbamate.35

                  DMDM Hydantoin has been identified as a “[k]nown human immune toxicant or

allergen” and a “[h]uman skin toxicant or allergen,” and “[p]eople exposed to such formaldehyde-

releasing ingredients may develop a formaldehyde allergy or an allergy to the ingredient itself

and its decomposition products.”36

                  Diazolidinyl Urea has been identified as a “[k]nown human any toxicant or

allergen” and a “[h]uman skin toxicant or allergen.”37

                  Iodopropynyl Butylcarbamate has also been identified as a “human toxicant or

allergen” and a cause of allergic contact dermatitis.”38

                  Iodopropynyl Butylcarbamate has also been identified as a “human any toxicant

or allergen” that can cause “allergic contact dermatitis of chemical in cosmetic cream.”39

                  Defendant replaced these formaldehyde donors with other irritants, such as

Ethylhexylglycerin, and Phenoxyethanol. Ethylhexylglycerin has been identified as an allergen




35
   See https://www.safecosmetics.org/get-the-facts/chemicals-of-concern/known-
carcinogens/ (last visited Oct. 1, 2020).
36
   See https://www.ewg.org/skindeep/ingredients/702196-
DMDM_HYDANTOIN_(FORMALDEHYDE_ RELEASER)/ (last visited Oct. 1, 2020).
37
   See https://www.ewg.org/skindeep/ingredients/701923-./ (last visited Oct. 1, 2020).
38
   See https://www.ewg.org/skindeep/ingredients/703111-
IODOPROPYNYL_BUTYLCARBAMATE/ (last visited Oct. 1, 2020).
39
   Id. See also https://www.contactdermatitisinstitute.com/iodopropynyl-
butylcarbamate.php (last visited Oct. 1, 2020) (Contact Dermatitis Institute instructing
consumers to avoid products with Iodopropynyl Butylcarbamate).

                                                  31
       941485.1
or skin irritant that can cause dermatitis.40 Phenoxyethanol has been “linked to reactions ranging

from eczema to severe, life-threatening allergic reactions.”41

                  Defendant also now admits in a video buried on its website that it uses synthetic

fragrances, “some of which are considered allergens.”42

                  In addition, the Products include Propylene Glycol and Cocamidopropyl Betaine.

Both of these ingredients are allergens and irritants. Propylene Glycol is a solvent, which has

fallen out of favor in the cosmetic industry because it can cause irritation, penetrate the skin and

scalp, and weaken the protein and cellular structure of the skin, causing hair loss.

                  In 2018, Propylene Glycol was named allergen of the year by the American

Dermatitis Society.43

                  In 2004, the American Dermatitis Society named Cocamidopropyl Betaine the

allergen of the year.44

                  Further, fragrances are also a main contributor to irritation potential. Each of the

Products vaguely lists “Fragrance (Parfum)” as an ingredient. These fragrances are often made

up of hundreds or more ingredients not listed on the label and can cause severe allergies or adverse

skin reactions.




40
   See https://onlinelibrary.wiley.com/doi/abs/10.1111/cod.12546 (last visited Oct. 1,
2020).
41
   See http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/phenoxyethanol/
(last visited Oct. 1, 2020). See also https://www.ewg.org/skindeep/ingredients/704811-
phenoxyethanol/ (last visited Oct. 1, 2020) (classifying Phenoxyethanol as irritant).
42
   See https://www.devacurl.com/us/curl-101/curl-knowledge/scent-sitivity (last visited
Oct. 1, 2020).
43
   See https://www.ncbi.nlm.nih.gov/pubmed/29059092 (last visited Oct. 1, 2020).
44
   See https://www.ncbi.nlm.nih.gov/pubmed/18627690 (last visited Oct. 1, 2020).

                                                   32
       941485.1
V.      Defendant’s Representations Are False and Misleading.

                   Despite the presence of harmful ingredients and tens of thousands of complaints

from consumers reporting hair loss, hair damage, balding, excessive shedding, and scalp

irritation, see Section VII below, Defendant continues to misrepresent the Products as safe, gentle

and superior to other haircare products and omits material facts regarding the known risks

associated with their use.45

                   As reported in The New York Times, Dr. Carlos Wesley, a hair restoration surgeon,

concluded that Defendant’s statement that its Products can not cause hair loss because the

Products do not penetrate the scalp is false.46

                   After reviewing approximately 200 ingredients found in the Products, Dr. Wesley

explained that some of the ingredients, including “propanol, a product stabilizer, do penetrate the

skin’s uppermost layers. And depending on where a hair is in the growing cycle, it can be open

or closed to product penetration, making it likely that some cleanser or cream has infiltrated the

stem cell region of the follicle.”47

                   Dr. Wesley also stated that propylene glycol, a solvent found in Defendant’s

Products, causes redness and when combined with other ingredients can result in injuries like

scalp sensitivity.

                   Dr. Maryanna Senna, another doctor interviewed by The New York Times, is a

dermatologist and director of the Hair Academic Innovative Research Unit at Massachusetts

General Hospital in Boston. According to Dr. Senna, products do not need to reach users’ hair




45
   See https://www.factsaboutdevacurl.com/us/ (last visited Oct. 1, 2020).
46
   See https://www.nytimes.com/2020/04/01/style/deva-curl-hair-loss.html (last visited
Oct. 1, 2020).
47
   Id.

                                                  33
        941485.1
bulb to cause hair loss. Indeed, “superficial inflammation that products may cause can contribute

to hair loss and increased breakage. 48” Upon reviewing the Products’ ingredients, Dr. Senna

believes there are multiple ingredients that could be causing the irritation. However, Dr. Senna

suggests that the fragrance found in the Products could be the reason why consumers are

experiencing hair loss, hair breakage, and scalp injuries. The majority, if not all, of the Products

contain fragrance.

                      When asked to respond to these doctors’ assessment of the Products, Defendant

continued to assert its misrepresentations regarding the safety of its Products.

VI.        Defendant Failed to Warn Consumers of the Health Risks Associated with the
           Products.

                      Defendant not only failed to disclose the harmful ingredients contained in its

Products, but also failed to disclose the safety and health risks associated with ordinary use of its

Products.

                      Neither the Products’ packaging nor any other advertising from Defendant warns

users that the Products can cause scalp irritation, excessive shedding, hair loss, thinning,

breakage, and/or balding, or any related injury during normal use. A demonstrative example of

the Products’ labeling is provided below:




48
     Id.

                                                    34
           941485.1
                  Similarly, nowhere on any of the packaging of the Products does it state that scalp

irritation, excessive shedding, hair loss, thinning, breakage, and/or balding, or any related hair or

scalp injury, or adverse reaction, could occur from normal use of the Products.

                  Incredibly, rather than warn consumers of the risk of adverse reactions, Defendant

downplays the known risks associated with use of its Products and claims that shedding of hair is

normal and not caused by the Products: “If you have curly hair, chances are you’ve dealt with

hair shedding. For most of us, it can be concerning when hair falls outs on a daily basis, but it’s

totally normal. But, what causes hair shedding? How much loss it too much? And, how can you




                                                  35
       941485.1
prevent it? Today we’re here to give you the lowdown on everything you need to know about hair

shedding.”49

                  Defendant’s website states that excessive shedding is common for people with

curly hair—the Products’ primary intended customers: “Sadly, shedding is more common with

curly-haired gals because we don’t wash or brush our hair as often as our straight hair

counterparts.”50

                  Defendant further attributes excessive shedding to “giving birth, stress, scalp

buildup, dandruff, losing weight, certain illnesses, and more.” 51

                  Defendant states that “If you’re losing more than 100 strands of hair per day,

you’re dealing with excessive shedding, which is also fairly common.” 52

                  Further, Defendant claims that excessive shedding is not preventable: “Can I

prevent shedding? In short, not entirely. While you can lessen the amount of hairs that shed, you’ll

never be able to completely stop shedding. See your hairstylist or dermatologist if you’re really

concerned.”53

                  Defendant’s website misleadingly offers recommendations to reduce shedding—

none of which are to stop using the Products: “How can I lessen the shedding? 1. Find the right

cleanser and conditioner for your curl type. This ensures that your curls won’t dry out or be

damaged which can lead to shedding. 2. Remove build up. Product build up and dandruff can

block your roots and lead to shedding, so be sure to clarify and exfoliate. 3. Make sure to detangle



49
   See https://www.devacurl.com/blog/hair-shedding-
101/#:~:text=If%20you're%20losing%20more,%2C%20
certain%20illnesses%2C%20and%20more (last visited Oct. 1, 2020).
50
   Id.
51
   Id.
52
   Id.
53
   Id.

                                                 36
       941485.1
your hair every time you finish washing your hair. Using a pre-poo (like Wash Day Wonder)

before cleansing and finger detangling afterwards can make a world of difference.” 54

                      Above all, far from being the panacea promised by Defendant, the Products can

and have caused scalp irritation, excessive shedding, hair loss, thinning, breakage, and/or balding.

The hair loss is not de minimis—consumers, who suffer hair loss often lose significant amounts

of hair-and the hair loss persists as long as the user uses the Products.

                      Many consumers who suffered scalp irritation, excessive shedding, hair loss,

thinning, breakage, and/or balding from the Products saw their symptoms stop by discontinuing

their use of the Products.

                      Every consumer who purchased the Products without the true facts about the

Products and disclosure of the inherent health risks prior to purchase was injured at the point of

sale when, instead of obtaining safe, natural, proven, guaranteed to promote hair growth,

strengthening, and conditioning cleanser, obtained Defendant’s unreasonably dangerous and

defective Products. Consumers have been further injured by way of requiring expensive

professional hair treatment and medical treatment as a result of injuries caused by the Products.

                      By marketing, selling, and distributing the Products from New York to purchasers

throughout the United States, Defendant made actionable statements that the Products were free

of defects and safe and fit for their ordinary intended use and purpose.

                      By marketing, advertising, selling, and distributing the Products from New York

to purchasers throughout the United States, Defendant made actionable statements that the

ordinary use of the Products would not involve undisclosed safety risks. Further, Defendant




54
     Id.

                                                     37
           941485.1
concealed what it knew or should have known about the safety risks resulting from the material

defects in the Products.

                  Defendant engaged in the above-described actionable statements, omissions, and

concealments with knowledge that the representations were false and/or misleading and likely to

mislead reasonable consumers. Alternatively, Defendant was reckless in not knowing that these

representations were false and misleading at the time they were made. Defendant had and has

exclusive access to data pertaining to the Products’ defect that Plaintiffs and members of the

proposed Class could not and did not have.

VII.   Tens of Thousands of Consumers Have Reported Hair and Scalp Injuries Resulting
       from Their Use of the Products.

                  Tens of thousands of customers who purchased and used the Products have

reported hair loss, hair damage and thinning, balding, excessive shedding, and scalp irritation.

                  Stylist and author Stephanie Mero, used the Products as directed and

recommended them to her customers and social media followers for four years.55 However, in or

about August 2019, she stopped using the Products and told her customers and followers to do

the same after she and her customers experienced hair loss, hair damage and thinning, balding,

excessive shedding, and scalp irritation. 56

                  On August 9, 2019, Ms. Mero created a Facebook group for consumers who

experienced hair loss, hair damage and thinning, balding, excessive shedding, and scalp irritation

after using the Products.57 The group, called “Hair Damage & Hair Loss from DevaCurl—You’re




55
   See https://abc7ny.com/5906690 (last visited Oct. 1, 2020).
56
   Id.
57
   Id.

                                                38
       941485.1
not CRAZY or ALONE!,” has over 60,000 members and contains thousands of comments,

photos, and videos from consumers who had negative experiences after using the Products.58

                  Ms. Mero is not alone on social media. Another Facebook group called “DevaCurl

Damaged Hair Road to Recovery” was created in February 2020 and has over 9,200 members

with similar complaints.59 On Instagram, the hashtag “#recalldevacurl” appears in over 1,000

posts going back as early as January 2020.60

                  DevaCurl ambassador, Ayesha Malik, a social media influencer once employed by

DevaCurl, posted a video on her YouTube channel titled “Why I Stopped Using DevaCurl” on

January 31, 2020.61 Malik says she started to notice a change in her hair in 2018. After following

the same hair care routine for six years—consisting of exclusive use of DevaCurl Products and

tools—Malik says she went an entire year of “bad hair days.” 62 Her bad hair days included: itchy

scalp, dandruff, severe hair damage, and hair loss.63 Malik says, “I don’t know what else to do

except for literally shave my whole head.” 64 Malik has recommended that her viewers stop using

the Products: “These products are really expensive so when you pay the money for them, you

expect high quality and that’s why I feel like I’ve been lied to.” 65




58
   See https://www.abcactionnews.com/news/national/florida-hairstylist-among-
customers-claiming-devacurl-products-caused-serious-damage (last visited Oct. 1, 2020);
https://www.facebook.com/groups/486634018576633/ (last visited Oct. 1, 2020).
59
   See https://www.facebook.com/groups/DontFWithMyHair/ (last visited Oct. 1, 2020).
60
   See https://www.instagram.com/explore/tags/recalldevacurl/?hl=en (last visited Oct. 1,
2020).
61
   See https://www.youtube.com/watch?v=nuo8UCcyDhg (last visited Oct. 1, 2020).
62
   Id.
63
   Id.
64
   Id.
65
   Id.

                                                 39
       941485.1
                  Scores of other consumers have posted video complaints on YouTube.66

                  Complaints on the Internet about the adverse side effects associated with use of

the Products date back to as early as 2011. The following are samples of the consumer complaints

found online:67

                  •   December 2011: “A gal in my office and I are both losing handfuls of hair
                      when using these products and I wasn't sure if it's the Deva products or the CG
                      method in general causing the issue. I am a fine porous 3a / 3b and my friend
                      has           course           4a        thick           hair.        Thanks!”
                      https://curltalk.naturallycurly.com/discussion/136936/help-losing-hair-using-
                      deva-products (last visited Oct. 1, 2020).

                  •   November 2013: “[I]t happens to me, too. I'm using Deva Products, and for the
                      last    3     months,     I'm    losing    hair  handful    after   handful!”
                      https://curltalk.naturallycurly.com/discussion/136936/help-losing-hair-using-
                      deva-products (last visited Oct. 1, 2020).

                  •   November 2013: “It happened to me using the no poo, because of the wheat
                      protein (I'm a gluten free gal). Can't say that this would be the same case for
                      you. Try switching up your products to see if it still happens. I used their low
                      poo       and        one       condition      without      any       problems.”
                      https://curltalk.naturallycurly.com/discussion/136936/help-losing-hair-using-
                      deva-products (last visited Oct. 1, 2020).

                  •   March 2014: “I've been experiencing this also! I'm a little freaked out as I'm
                      getting married in September, and I'm afraid I won't have any hair left by then!
                      I've been using CG method for about 3 years. Was using WEN but found it to

66
   See https://www.youtube.com/watch?v=YIeCytk_CUg (last visited Oct. 1, 2020)(
"How I went from Being a DevaCurl stylist to a Victim Advocate”);
https://www.youtube.com/watch?v=D9kFPy2qMMc (last visited Oct. 1, 2020) (“How I
realized DEVACURL was Ruining my hair (my hair journey"));
https://www.youtube.com/watch?v=gVIH-TIDPHc (last visited Oct. 1, 2020) (DevaCurl
Ruined My Hair and Almost Cost Me My Job!”);
https://www.youtube.com/watch?v=fjgwY0RQqfU (last visited Oct. 1, 2020)
(“DEVACURL: My Mom Noticed My Hairline Receding”);
https://www.youtube.com/watch?v=cpGcS8C40bg (last visited Oct. 2, 2020) (“Why I
Stopped Using DevaCurl & What I’m Using Now | My Story”);
https://www.youtube.com/watch?v=81MZHasES-c (last visited Oct. 2, 2020)
(“DEVACURL FRIED MY HAIR: How I Realized It (In Real Time)”);
https://www.youtube.com/watch?v=xhkA_i-5wEg (last visited Oct. 2, 2020) (“MY
DAUGHTER’S DEVACURL NIGHTMARE”).
67
   See also https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/m-
p/2411473 (last visited Oct. 1, 2020).

                                                   40
       941485.1
               be too expensive to keep up. I switched to Deva about a year ago. I've been
               using Lo-Poo once a week, then One condition and styling cream every other
               day. Lately, I've been taking gobs of hair out of the shower drain. I haven't
               changed meds, or anything else that I can think of, so I'm wondering what's
               going on. I'd make a switch to something else, but I want to be sure I'm still
               100%        sulfate      and      silicone    free.   Any       suggestions?”
               https://curltalk.naturallycurly.com/discussion/136936/help-losing-hair-using-
               deva-product (last visited Oct. 1, 2020).

           •   March 20, 2016, updated August 4, 2020: “I started using DevaCurl No Poo
               and One Condition in early January and used it until about a week ago. My
               hair was gorgeous but I wasn't able to get my hair really clean and developed
               some crazy dandruff which I've NEVER had a problem with before. I also
               noticed that I was shedding more hair than I was used to and that my hair
               seemed to be thinning a little. The shedding seem to get worse and that is the
               main reason that I stopped using it. When I switched back to Ogx coconut curls
               I was no longer shedding like crazy. Has anyone else had either of these issues
               while on these products?” https://community.sephora.com/t5/Best-Hair-
               Ever/DevaCurl-Issues/td-p/2411473 (last visited Oct. 1, 2020).

           •   December 4, 2019: “I had long hair to my belly button and after switching
               everything to deva curl I was in denial of my hair loss until my hairdresser
               pointed out how my hair was shedding super bad and how it was thinking out.
               It’s been a couple months now and my hair is getting back to normal. Devacurl
               didn’t work for me and now I’m dealing with the issues it caused. I would just
               cry because my hair was falling out in big clumps!! Now I just use Olaplex for
               most my hair needs. Olaplex #3 has been helping with the bonding of my hair.
               I feel so sad you had to go through this as well.”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/m-
               p/5523538/highlight/true (last visited Oct. 1, 2020).

           •   November 7, 2019: “The same thing happened to me a couple of years ago. I
               went to a Deva salon in Nashville, TN. After my appointment I purchased the
               product line that was used. From my 1st time using it at home my hair began
               shedding in large clumps. I tried it one more wash day and the same thing
               happened. Once I stopped using the products the clumps of hair ceased from
               falling out. I informed my stylist at the salon and she told one of the Level 3
               stylists who has done my hair there before too. Both said they had never heard
               of what I had experienced. Of course I'm thinking if the large clumps of hair
               that came out were that noticeable to me that they had to have seen it when
               they     did     my    hair.”    https://community.sephora.com/t5/Best-Hair-
               Ever/DevaCurl-Issues/m-p/5523538/highlight/true (last visited Oct. 1, 2020).

           •   November 7, 2019: “This is crazy reading these posts! I went “no poo” over
               10 years ago and hit the curly girl method HARD! Used all DC products and
               my hair was ridiculously gorgeous. I’m a redhead and typically shed a lot so I
               didn’t really think too much about it but I remember thinking damn this is a

                                           41
941485.1
               lot! My stylist at the time commented on increased shedding but just assumed
               it was normal. She started getting out an extra towel to wipe the hair off her
               hands after washing my hair!! Gradually my hair started feeling dry and brittle,
               especially after ArcAngel and whatever the deep conditioner is. I started using
               new products and once I got rid of all DC products my hair was soft and happy
               again. Lesson learned!” https://community.sephora.com/t5/Best-Hair-
               Ever/DevaCurl-Issues/m-p/5523538/highlight/true (last visited Oct. 1, 2020).

           •   November 6, 2019: “Hi - so glad I found your post and many others about how
               Deva Curl products ruined my hair !! First it looked good but within 4 months
               of use my hair became dry , brittle , broom like and was falling out !! I thought
               something was wrong with my health and started taking hair & skin vitamins
               and complained to the hair dresser who recommended deva curl to me . She
               had no idea it was the product that is absolutely horrible!! I spent over $100 on
               all the products and am now very upset trying to repair my hair ! If anyone has
               a shampoo they recommend let me know . For now I’m going back to using
               Quidad and praying my hair grows back thick again & my curls come back .
               Good luck to you & everyone out there who experienced what I did - I wish
               we could all sue them !!!” https://community.sephora.com/t5/Best-Hair-
               Ever/DevaCurl-Issues/m-p/5523538/highlight/true (last visited Oct. 1, 2020).

           •   November 8, 2019: “Me too! I thought it was menopause but it's Deva Curl
               products! There's a Facebook group about the issue too. I've emailed Deva Curl
               to return my products for a refund. Hope they will be responsible enough to do
               at least a refund. Horrible hair loss! Even my daughter had horrible hair loss.”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/m-
               p/5523538/highlight/true (last visited Oct. 1, 2020).

           •   September 12, 2019: “I am mind-blown at this thread. I was always the kid
               with hair so thick that hair stylists said something about it every time I had my
               hair cut. A year ago I noticed hair loss starting. And a year ago I started Deva
               Curl styling products. I don't use their hair washing products. In June, I got my
               first Deva cut and she told me I have thin hair, and that was crazy to hear. It's
               now to the point that I have super thin areas on each side of my forehead, which
               made me go to the doctor. I had my hormones checked and all kinds of other
               blood work done, and it's all normal. I put the thoughts together and realized
               the hair loss started the same time I started Deva products. Then I found this
               thread. I am switching ASAP. Please, if anyone knows of cruelty-free products
               that give poofy, frizzy, curly hair definition and frizz control, help a girl out!!
               and       Deva       Curl...      thanks      for     that     medical       bill!”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/3 (last visited Oct. 1, 2020).

           •   September 4, 2019: “Yes. I used the No Poo Shampoo and Conditioner for two
               months. Every time I used these products my hair fell out in clumps during the
               shampoo and conditioning process. Initially, I thought this was me loosing
               dead hair, but it was more than that. I discontinued use and my hair slowed

                                             42
941485.1
               down dramatically in falling out. I’ve continued to use the styling products,
               but I’m questioning this now. Some days my hair looks amazing, and other
               days these products make my hair look terrible (i.e. stringy, frizzy, broomstick
               dry, distorted curl patterns). I don’t have heat damage because I love wearing
               my hair flowy and curly, so it’s not that. I’m very confused by these
               experiences! Overall, I’m not convinced it’s worth the money. I’ve been
               reading about other women who’ve had similar experiences, which is
               alarming. I hope all of us continue to share. Granted, there are pros to the
               styling products, but the cons are pushing me away. I’ve watched the videos
               on how to use the products and I’m skilled at styling my hair, but all of this
               isn’t     adding       up       for     me.      I   hope        this     helps!”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/3 (last visited Oct. 1, 2020).

           •   August 15, 2019: “I have had the exact same issues. When I started doing the
               curly girl process i lost a lost of hair, but I had not 'molted' for a while, so I
               wrote this off. I have continued to see molting and a lot of breakage as well,
               tho. The more concerning issue was the extreme itching and what was almost
               like flaky acne. Bumps on my scalp that hurt and itched. I have found that the
               Arc Angel gel is the worst offender and now that I have stopped using that it
               has gotten a lot better. The products make my hair look great, but I wish I knew
               what ingredient was causing this issue. Spent SO MUCH MONEY on these
               products and am not excited about buying more products that may have the
               same stuff in            them that will           cause the same issue.”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/3 (last visited Oct. 1, 2020).

           •   August 13, 2019: “I had the same reaction, I never really had dandruff until
               using devacurl. I bought the shampoo & conditioner & didn’t finish either. My
               head was super itchy along with dandruff & hair-loss. It did make my hair a
               little curlier but overall I thinks it’s a terrible product.”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/3 (last visited Oct. 1, 2020).

           •   May 19, 2019: “Yes! My hair is thin, fine, frizzy, and curly. Deva curl took
               half of the little bit of hair I had! I'm so upset! I finally grew my hair long. And
               now I have to crop it!” https://community.sephora.com/t5/Best-Hair-
               Ever/DevaCurl-Issues/td-p/2411473/highlight/true/page/3 (last visited Oct. 1,
               2020).

           •   August 12, 2019: “Hi, just wanted to let you know you are not alone! Other
               men and woman have had the same results from using Deva Curl products in
               this last years specially in 2019 which the major complaints are excessive hair
               loss, very dry and broken hairs and irritation. Like most people that call Deva
               Curl and complained they always get an answer that puts the blame on us and
               never the products. We have started a support group page on Facebook called
               "Hair and Scalp Issues from Deva Curl Products - You are not Alone! We hope

                                             43
941485.1
               that you will join us and share your story so we can help many men and women
               around the world to help them figure out that they are not crazy, that is not
               their hormones or their old age and that there is a chance that it was their
               products      they     believed     in     that    did     this  to    them!”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/3 (last visited Oct. 1, 2020).

           •   April 10, 2019: “I'm having the exact same problem right now!!!!”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/3 (last visited Oct. 1, 2020).

           •   April 28, 2019: “Me too! I have been using the Devacurl no poo original and
               one condition since Christmas. I just recently had a deva cut and purchased the
               products recommended and I have been losing a lot of hair. My hair feels
               thinner, looks thinner, and my hair just is not the same.”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/3 (last visited Oct. 1, 2020).

           •   March 24, 2019: “This can’t be a coincidence. So I started using the no-poo
               almost exclusively on my wash days except for once a month when I used build
               up buster. Before that I alternated with the low poo Every other wash day and
               I never experienced shedding. Now that I started using mostly noo poo I’m
               seeing crazy shedding and breaking. I just switched to Oidad VitalCurl and
               can’t report on results but first impressions my scalp feels clean and my hair
               looks nice. I also read online that noo-poo in hard water areas can cause PH
               imbalances in the hair, which can lead to shedding. I know I have hard water
               so I’m hoping by using new brands I’ll be able to use DevaCurl again someday
               because       for     the      first    2      years    it      was     great.”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/3 (last visited Oct. 1, 2020).

           •   February 10, 2019: “I’ve used DivaCurl for a while and wonder now if it’s
               making my hair thin out. It may be because I’m an little older, but I never had
               a problem before. The no-poo option works well for me because sulfates dry
               out my hair really bad. I think I’ll switch over to Carol’s Daughter, Mixed
               Chicks,     or     Shea      Moisture       to     see      what      happens”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/3 (last visited Oct. 1, 2020).

           •   February 7, 2019: “I finally had to stop using their products, which broke my
               heart because they made my hair so beautiful...I really loved my unruly, curly,
               red Irish hair for the first time ever. I used it for probably two years. I started
               noticing my hair thinning, which was disturbing because I have always had
               extremely thick hair. Finally, I couldn't ignore it anymore this year when I
               could see through to my scalp, and I looked balding when my hair was wet.
               My ponytail is barely anything now, and my long hair (which I took such a
               long time to grow and care for) is limp and straggly looking when I don't take

                                             44
941485.1
               great care to fluff it up with thickening products. I was losing clumps of hair
               not just in the shower (where I would find whole chunks wrapped around my
               hands), but all over my bathroom floor, my bed, my couch...literally anywhere
               I had been, there was hair to clean up. . Horrifying at any age, and especially
               in your mid twenties. I have also developed very sensitive spots on my scalp,
               where I feel "pinpricks" in the front whenever wearing a ponytail (no matter
               how loose it is). I finally saw a dermatologist that specialized in women's
               hair loss. She agreed I had hair loss, but could not give a definitive answer as
               to why and started me on spironolactone to suppress any excess androgen
               (although my hormone levels were tested and found to be normal). Around the
               same time I switched from Deva products to more generic (but curly-girl
               friendly) products. After a couple months, I started to notice I had probably 1/5
               the amount of hair loss, and it finally seemed normal. No more sweeping up
               hair from the bathroom floor every single day. I was able to purchase the Deva
               gel again (the one I had been using in the interim shaped my curls nicely, but
               left it too frizzy and they fell out quickly). Each time I use this, I am right back
               to crazy clumps of hair in the shower and on the floor again. I realized
               something in the Devacurl *has* to be contributing to my hair loss over the
               last two years, and especially the last year before I finally got medical help. I
               don't know if it's an allergy or what, I have no known problems. But it's sort of
               a relief to see other people reporting these problems, too. If anyone has
               recommendations for products with similar hold and frizz-taming capability, I
               really miss loving my hair. It used to be my proudest feature (after a lifetime
               of hating and fighting it), and now I feel like it's something I dislike about
               myself again.” https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-
               Issues/td-p/2411473/highlight/true/page/3 (last visited Oct. 1, 2020).

           •   December 1, 2017: “I'm having the same experience with DevaCurl o
               Decadence. It does an incredible job of detangling but I'm losing my hair. The
               folks here saying this is about perception don't get it. I started using this about
               two years ago and wasn't attributing it to the product because it was happening
               before that - from my attempts to detangle it. The devacurl worked for awhile,
               but then recently, and particularly in the last few months, my hair has been
               coming out in small clumps, from the root whenever I use it. I notice it because
               I've been washing and conditioning more regularly for a newer style. It doesn't
               happen when I use other conditioners, and I know the difference because when
               I would go back to the Decadence (for the detangling) my hair would be
               coming out in clumps in my hands. Also, when so many people are saying the
               same thing, clearly there is an issue, so it's not just about our perception. I'm
               done with this product. If anyone has any detangling recommendations - not
               just products, but techniques too, I'm happy for them.”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/4 (last visited Oct. 1, 2020).

           •   October 17, 2019: “The same thing happened to me. Hair loss in Clumps, scalp
               irritation, and very noticeable loss in volume. I can see my scalp now. I feel
               like crying knowing that I have an entire box of products to throw away that

                                             45
941485.1
               cost me $100's. I'm terrified now of this happening with other "reputable"
               distributors. I can't believe this. It has really hit my self-esteem hard and my
               faith in curl brands.” https://community.sephora.com/t5/Best-Hair-
               Ever/DevaCurl-Issues/td-p/2411473/highlight/true/page/4 (last visited Oct. 1,
               2020).

           •   February 2, 2017: “I have been using this for a few months and I have lost
               TONS of hair, I even went to get my hormones checked, they were on point!!
               I have lost so much it's noticeable and looking completely different including
               parting all over... very unhappy and nervous , I am going to stop using it and
               see if it make a difference!” https://community.sephora.com/t5/Best-Hair-
               Ever/DevaCurl-Issues/td-p/2411473/highlight/true/page/4 (last visited Oct. 1,
               2020).

           •   August 24, 2018: “My hair was so thick and it grew, I kid you not, nearly 3
               inches a month. I measured. And I cut 6 inches off my very long hair to see if
               it would help curls form when I switched to Deva Curl. Well... after almost 2
               months, my hair had gotten shorter. The breakage is horrible and it’s falling
               out      in      clumps!      Not      just     in      the      shower      either!
               I don’t dye my hair, I don’t use any heat on it at all, and I don’t use any product
               except the wave maker stuff from Deva Curl. So it had to be switching to Deva
               Curl. I also only wash my hair once a week. So I know i’m not over washing
               it. I was also using the buildup buster every 2 washes. I am nearly in tears from
               how much hair it caused me to lose. I’m going back to Lush ASAP. I’ll never
               switch from Lush again. No matter what hair products I use from there, my
               hair        stays       beautiful,      thick,       and        fast      growing!
               I had to get supplements just to get my hair to start growing again...
               unfortunately my nails were still growing fast and strong. So I’m having to
               trim         them          3       times        a         week.                Ugh.
               Don’t let anyone talk you into sticking with Deva Curl! If you get a feeling
               that it’s messing your hair up, STOP! I wish I would have after hair started
               coming out the first shower... but I thought it was just because it wasn’t as easy
               to work through my hair as my Lush products were. I’m heartbroken you
               guys.”             https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-
               Issues/td-p/2411473/highlight/true/page/4 (last visited Oct. 1, 2020).

           •   September 22, 2016: “Wow! You lasted longer than me. I find Deva Curl to be
               too heavy for the hairstyle I want. Also, couldn't get my scalp clean with it. It
               used               to               cause               oily              spots.
               I feel that hair sheds everyday. You just notice it a lot more during
               shampoo'ing. Some people are not washing their hair for days so then it may
               seem       like     a     lot     of      hair      shedding      at     once.”
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/4 (last visited Oct. 1, 2020).

           •   May 2, 2019: “Me too I have never had thin hair its so thin and limp and
               disgusting. Im so sad” https://community.sephora.com/t5/Best-Hair-

                                             46
941485.1
               Ever/DevaCurl-Issues/td-p/2411473/highlight/true/page/4 (last visited Oct. 1,
               2020).

           •   September 22, 2016: “I feel like i have been loosing a lot of hair. I notice its
               thinner. When i use my no poo shampoo and conditioner, tons of hair comes
               out. I am curious too if thats the problem. For now i am going to use my shea
               moisture shampoo and conditioner to see if shedding slacks off.
               https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/5 (last visited Oct. 1, 2020).

           •   February 7, 2018: “I use every three days and my hair is shedding REALLY
               bad” https://community.sephora.com/t5/Best-Hair-Ever/DevaCurl-Issues/td-
               p/2411473/highlight/true/page/5 (last visited Oct. 1, 2020).

           •   March 2014: “Thanks! A quick observation this morning...I used Lo-Poo and
               One Cond today, and just now, I found myself itching my scalp. :sad1:
               HHmmmmm....I wonder how long I've been doing this subconsciously without
               noticing it! Even thought I only use it once a week, maybe it's the Lo Poo and
               not         the        One         that's       causing        the       issue.
               I'm going to try KMF Whenever, and also I'm reading a lot about Trader Joe's
               conditioners,     so     that    may      be   another   option      to   try.”
               https://curltalk.naturallycurly.com/discussion/136936/help-losing-hair-using-
               deva-products (last visited Oct. 1, 2020).

           •   May 2016: “Hey, I really appreciate your post about the problems you are
               having with hair loss. I am new to the NaturallyCurly world and I am still
               working on being acclimated. Anyway, I too am having a similar problem. I
               was using a really nice shampoo and conditioner that had Keratin in it and I
               was loving it. Several months back, I saw a commercial for Wen and thought
               I would give it a try. After about a month of using it, my hair started to fall out.
               I switched back to a lathering shampoo until about five months ago. I went and
               tried a Deva Cut for the first time and bought all of the products. As I am sure
               most would agree, I fell in love with the stuff. My hair felt and looked great.
               Now, the ball of hair in my shower nearly doubles in size from one day to the
               next. I am not sure if it isn't clearing my scalp properly or it is causing more
               build up that usual but all I know is it has me concerned. I also had some itching
               when I first started using the products. That had me concerned but it went away
               after I started to use the products regularly. I have been a Ouidad girl from
               about 20 years, give or take, and I just started to try new things. After this
               experience, I am not sure what to do. I am taking a break from Deva Curl for
               a little while and I will go back to my out routine and see if I notice a difference.
               I really think that is the only way to tell. I'm not sure what it is worth but I was
               using shampoo and conditioner by OGX called Brazilian Keratin Therapy. It
               was designed for women who get Brazilian Keratin Treatments, something I
               fell victim too as well. At any rate, it works beautifully in conjunction with my
               Ouidad products. I'm also not sure if my hair type has anything to do with all
               of this. My curls are tight and spirally. a pencil fits inside them perfectly. My

                                              47
941485.1
                     hair     is     very      fine    but    I    have     a    lot    of      it!”
                     https://curltalk.naturallycurly.com/discussion/136936/help-losing-hair-using-
                     deva-products (last visited Oct. 1, 2020).

                  The high number of frequent and detailed complaints dating back to 2011, indicate

that problems caused by the Products were known to Defendant, yet Defendant did nothing to

address these problems and continued to conceal from consumers the adverse effects from using

the Products as directed.

                  While Defendant cannot deny notice of the numerous complaints associated with

use of its Products, it has yet to take responsibility for the hair loss, hair damage, excessive

shedding, and scalp irritation caused by the Products. Instead of recalling the Products and taking

other necessary steps to protect consumers, such as providing a warning of their health and safety

risks, Defendant continues to misrepresent that the Products are safe when used as intended.

                  Plaintiffs are in the same Class as all other consumers who purchased Defendant’s

Products during the relevant time period. Plaintiffs and Class members purchased products that

caused scalp irritation, hair loss, balding, or otherwise failed to perform as they were intended,

i.e., promoting healthy curly hair. Plaintiffs and the Class members were in fact misled by

Defendant’s omissions and misrepresentations in respect to the Product. Plaintiffs and Class

members would have purchased other haircare products if they had not been deceived by the

misleading and deceptive marketing and/or labeling of the Products.

                  Plaintiffs and Class members have been injured by the misrepresentations and

omissions described herein. Defendant misleads consumers into thinking they are purchasing a

premium product specially formatted for curly hair and even say that excessive shedding is

common, normal, and non-preventable. However, users have revealed that, in fact, the Products

cause hair loss, scalp irritation, thinning, breakage, and balding during normal use. Furthermore,



                                                 48
       941485.1
consumers have also shown that refraining from using the Products reverses shedding and hair

loss.

                        TOLLING OF THE STATUTE OF LIMITATIONS

I.      Plaintiffs Are Entitled to Equitable Tolling Under the Discovery Rule.

                   Plaintiffs and Class members did not discover, and could not have discovered,

through the exercise of reasonable diligence, the full and complete nature of the defect and risks

associated with normal and foreseeable use of the Products.

                   Within the period of any applicable statutes of limitation, Plaintiffs and the other

Class members could not have discovered through the exercise of reasonable diligence that

Defendant was––and still is––concealing and misrepresenting the true risks associated with

normal use of the Products.

                   Plaintiffs and Class members had no realistic ability to discern the risks associated

with normal and foreseeable use of the Products until—at the earliest—after they suffered severe,

adverse reactions to the Products. And even then, Plaintiffs and Class members had no basis to

discover their causes of action because of Defendant’s misleading statements and active

concealment of the true nature of the defect and risks associated with normal and foreseeable use

of the Products.

                   Plaintiffs and other Class Members also did not discover, and did not know facts

that would have caused a reasonable person to suspect that the Products did contain irritants that

cause significant risk of adverse reactions and that the Products are not safe, gentle and free of

harsh ingredients as labeled and marketed.

                   All applicable statutes of limitation have been tolled by operation of the discovery

rule.



                                                    49
        941485.1
II.    Plaintiffs Are Entitled to Equitable Tolling Because Of Defendant’s Fraudulent
       Concealment.

                  All applicable statutes of limitation have been tolled by Defendant’s knowing,

active and ongoing fraudulent concealment and denial of the facts alleged herein throughout the

period relevant to this action.

                  Instead of adequately disclosing that the Products are not safe, gentle and/or free

from harsh ingredients and warn of the risks of adverse reactions as discussed herein, Defendant

falsely represented that the Products are safe, gentle and free of harsh ingredients.

                  At the latest, Defendant knew of the problems associated with normal and

foreseeable use of the Products by at least 2018, following multiple complaints to the FDA about

the adverse issues reported herein, and by which time numerous consumers had directly and/or

indirectly reported to Defendant their unusual adverse reactions to the Products. Since then,

thousands of similar complaints have been lodged alleging hair loss, hair damage, hair thinning,

balding, excessive shedding, scalp irritation, and other adverse reactions.

                  Despite knowing about the product defect, Defendant concealed––and continues

to conceal––the nature of the defect and risks associated with use of the Products. Defendant

seeks to downplay the severity of the problem; mislead consumers by representing that adverse

physical reactions are related to their personal “stress” and unhealthy “lifestyle[s],” and the

general “fragile” nature of curly hair, rather than the products; have not notified or warned

Plaintiffs, Class members, and the public of the full and complete nature of the defect; and have

not issued a recall for the Products.

                  Any applicable statute of limitations has therefore been tolled by Defendant’s

knowledge, active concealment, and denial of the facts alleged herein, which behavior is ongoing.




                                                  50
       941485.1
III.    Defendant Is Estopped from Relying on Any Statutes of Limitations Defense.

                   Defendant is, and at all relevant times has been, under a continuous duty to disclose

to Plaintiffs and the other Class Members the true character, quality, and nature of defect plaguing

the Products.

                   Defendant actively concealed the true character, quality, and nature of the Products

and knowingly made misrepresentations about the safety, quality, reliability, characteristics, and

performance of the Products.

                   Plaintiffs     and   Class   members    reasonably     relied   upon    Defendant’s

misrepresentations and/or active concealment of these facts.

                   Based on the foregoing, Defendant is estopped from relying on any statutes of

limitations in defense of this action.

                                FED. R. CIV. P. 9(b) ALLEGATIONS

                   Rule 9(b) of the Federal Rules of Civil Procedure provides that “[i]n alleging fraud

or mistake, a party must state with particularity the circumstances constituting fraud or

mistake.” To the extent necessary, as detailed in the paragraphs above and below, Plaintiffs have

satisfied the requirements of Rule 9(b) by establishing the following elements with sufficient

particularity:

                   WHO: Defendant made material misrepresentations and/or omissions of fact in its

labeling and marketing of the Products as to demonstrate that they are safe, gentle, and free of

harsh ingredients.

                   WHAT: Defendant’s conduct here was and continues to be fraudulent because it

has the effect of deceiving consumers into believing that the Products are safe, gentle and non-

irritating, “free of harsh ingredients,” superior to other products with “harsh ingredients such as



                                                    51
        941485.1
sulfates,” and that the “products cannot cause hair loss” and “won’t cause breakage.” Defendant

knew or should have known this information is material to the reasonable consumer and impacts

the purchasing decision, and yet it omits a necessary warning that the Products have the

propensity to cause hair loss, scalp irritation and other adverse reactions.

                  WHEN: Defendant made material misrepresentations and/or omissions detailed

herein continuously throughout the applicable Class periods.

                  WHERE: Defendant’s material misrepresentations and/or omissions were made

on the labeling and packaging of its Products, which are sold nationwide and are visible to the

consumer on the front of the labeling and packaging of the Products at the point of sale in every

transaction.

                  HOW: Defendant made written misrepresentations and/or failed to disclose

material facts regarding the true risks of normal use of the Products.

                  WHY: Defendant engaged in the material misrepresentations and/or omissions

detailed herein for the express purpose of inducing Plaintiff and other reasonable consumers to

purchase and/or pay for the Products. Defendant profited by selling the Products to many

thousands of consumers.

                                 CLASS ACTION ALLEGATIONS

                  Pursuant to Rules 23(b)(2), (b)(3), and, as applicable, (c)(4) of the Federal Rules

of Civil Procedure, Plaintiffs bring this lawsuit on behalf of themselves and the following Class

of individuals:

       During the fullest period allowed by law, all persons who purchased Defendant’s Products
       within the United States (the “Nationwide Class”).

                  Additionally, as further descried herein, Plaintiffs bring claims based upon state

consumer protection laws on behalf of the following State Classes for the states of California,


                                                  52
       941485.1
Florida, Georgia, Illinois, Kentucky, Massachusetts, Minnesota, Missouri, New Jersey, New York

and Pennsylvania (collectively, “State Classes,” the Nationwide Class and State Classes are

together referred to as the “Class”):

       During the fullest period allowed by law, all persons who purchased Defendant’s
       Products in the state of California (the “California Class”).

       During the fullest period allowed by law, all persons who purchased Defendant’s
       Products in the state of Florida (the “Florida Class”).

       During the fullest period allowed by law, all persons who purchased Defendant’s
       Products in the state of Georgia (the “Georgia Class”).

       During the fullest period allowed by law, all persons who purchased Defendant’s
       Products in the state of Illinois (the “Illinois Class”).

       During the fullest period allowed by law, all persons who purchased Defendant’s
       Products in the state of Kentucky (the “Kentucky Class”).

       During the fullest period allowed by law, all persons who purchased Defendant’s
       Products in the state of Massachusetts (the “Massachusetts Class”).

       During the fullest period allowed by law, all persons who purchased Defendant’s
       Products in the state of Minnesota (the “Minnesota Class”).

       During the fullest period allowed by law, all persons who purchased Defendant’s
       Products in the state of Missouri (the “Missouri Class”).

       During the fullest period allowed by law, all persons who purchased Defendant’s
       Products in the state of New Jersey (the “New Jersey Class”).

       During the fullest period allowed by law, all persons who purchased Defendant’s
       Products in the state of New York (the “New York Class”).

       During the fullest period allowed by law, all persons who purchased Defendant’s
       Products in the state of Pennsylvania (the “Pennsylvania Class”).

                  Excluded from the above Class and subclasses are Defendant, any entity in which

Defendant has a controlling interest or that has a controlling interest in Defendant, and

Defendant’s legal representatives, assignees, and successors. Also excluded are those who

purchased the Products for resale; all persons who make a timely election to be excluded from


                                                 53
       941485.1
the Class; and the judicial officers and staff to whom this case is assigned and any immediate

family members thereof.

                  Numerosity: The members of the Class are so numerous that individual joinder of

all Class members is impracticable. Defendant has sold many thousands of units of the Products

to Class members.

                  Commonality and Predominance: This action involves common questions of law

and fact, which predominate over any questions affecting individual Class members, including,

without limitation:

       a.         Whether the representations discussed herein that Defendant made about the

                  Products were or are true, misleading, or likely to deceive a reasonable consumer;

       b.         Whether the Products are defective such that they cause hair loss, scalp irritation

                  or other adverse reactions;

       c.         Whether Defendant had exclusive knowledge that the Products were defective,

                  but failed to disclose the defect to the public;

       d.         Whether Defendant omitted material facts and/or failed to warn reasonable

                  consumers regarding the known risks of using the Products;

       e.         Whether the representations discussed herein were material to a reasonable

                  consumer;

       f.         Whether Defendant engaged in false or misleading advertising;

       g.         Whether Defendant’s conduct constitutes violations of the laws asserted herein;

       h.         Whether Plaintiff and the other Class members have been injured and the proper

                  measure of their losses as a result of those injuries; and




                                                   54
       941485.1
       i.         Whether Plaintiff and the other Class members are entitled to injunctive,

                  declaratory, or other equitable relief.

                  Typicality: Plaintiffs’ claims are typical of those of the other Class members

because, among other things, Plaintiffs and all Class members were comparably injured through

the uniform conduct described herein.

                  Adequacy: Plaintiffs are adequate representatives of the Class because their

interests do not conflict with the interests of the other Class members Plaintiffs seek to represent;

Plaintiffs have retained counsel who are competent and experienced in complex commercial and

class action litigation; and Plaintiffs intend to prosecute this action vigorously. The interests of

the Class members will be fairly and adequately protected by Plaintiffs and their counsel.

                  Declaratory and Injunctive Relief: Defendant has acted or refused to act on

grounds generally applicable to Plaintiffs and the other Class members, thereby making

appropriate final injunctive relief and declaratory relief, as described below, with respect to the

Class as a whole.

                  Superiority: A class action is superior to any other available means for the fair and

efficient adjudication of this controversy, and no unusual difficulties are likely to be encountered

in the management of this class action. The damages or other financial detriment suffered by

Plaintiffs and the other class members are relatively small compared to the burden and expense

that would be required to individually litigate their claims against Defendant, making it

impracticable for class members to individually seek redress for Defendant’s wrongful conduct.

Even if class members could afford individual litigation, the court system could not.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action



                                                   55
       941485.1
device presents far fewer management difficulties, and provides the benefits of single

adjudication, economies of scale, and comprehensive supervision by a single court.

                                       CAUSES OF ACTION

           CLAIMS BROUGHT ON BEHALF OF THE NATIONWIDE CLASS

                                FIRST CLAIM FOR RELIEF
                VIOLATION OF MAGNUSON-MOSS WARRANTY ACT
                                    15 U.S.C. § 2301, et seq.
  (On Behalf of All Plaintiffs and the Nationwide Class and, Alternatively, the State Classes)

                  Plaintiffs reassert the allegations set forth in paragraphs 1 through 187 and

incorporate such allegations by reference herein.

                  Plaintiffs bring this count against Defendant on behalf of members of the

Nationwide Class. In the alternative, Plaintiffs reserve the right to bring these claims on behalf

of their respective State Classes.

                  This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by

virtue of 28 U.S.C. § 1332 (a)-(d).

                  The Products are consumer products as defined in 15 U.S.C. § 2301(1).

                  Plaintiffs and Class members are consumers as defined in 15 U.S.C. § 2301(3),

and are persons entitled under the applicable state laws to enforce against the warrantor the

obligations of its express and implied warranties.

                  Plaintiffs purchased Products costing more than $5 and their individual claims are

greater than $25 as required by 15 U.S.C. §§ 2302(e) and 2310(d)(3)(A).

                  Defendant is a supplier and warrantor as defined in 15 U.S.C. §§ 2301(4) and (5).

                  The Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(1), provides a cause of

action for any consumer, who is damaged by the failure of a warrantor to comply with a written

or implied warranty.


                                                  56
       941485.1
                   Defendant made promises and representations in an express warranty provided to

 all consumers, which became the basis of the bargain between Plaintiffs, Class Members, and

 Defendant.

                   Defendant’s written affirmations of fact, promises and/or descriptions as alleged–

 –including promises that the Products promote healthy hair, are “gentle,” “non-irritating,” and

 “safe,” are not “formulated with harsh ingredients such as sulfates” or with ingredients “too harsh

 for curls,” but instead are formulated with “good-for-you ingredients” and “without those harsh

 ingredients” 68 69–– are each a “written warranty.”

                   Further, Defendant’s written affirmations of fact, promises and/or descriptions as

 alleged––including promises that the “products cannot cause hair loss” and “won’t cause

 breakage,”70 and that“[a]ll of our products are safe to use and you can continue to use them with

 confidence, are each a “written warranty.”

                   The affirmations of fact, promises, and/or descriptions constitute a “written

 warranty” within the meaning of the Magnuson-Moss Act, 15 U.S.C. §2301(6).

                   Further, Defendant provided Plaintiffs and the other Nationwide Class members

 with an implied warranty of merchantability in connection with the purchase of the Products that

 is an “implied warranty” within the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. §

 2301(7).




68
   See https://www.devacurl.com/us/curl-101/product-philosophy. (last visited October 1,
 2020).
69
   See https://www.devacurl.com/us/curl-101/product-philosophy
 https://www.devacurl.com/us/curl-101/product-philosophy/ingredient-glossary. (last
 visited October 1, 2020).
70
   See https://www.devacurl.com/us/curl-101/curl-knowledge/hair-loss. (last visited
 October 1, 2020).

                                                   57
        941485.1
                  As a part of the implied warranty of merchantability, Defendant warranted to

Plaintiffs and Class members that the Products were of merchantable quality (i.e., a product of a

high enough quality to make it fit for sale, usable for the purpose it was made, of average worth

in the marketplace, or not broken, unworkable, contaminated or flawed or containing a defect

affecting the safety of the product), would pass without objection in the trade or business, and

were free from material defects, and reasonably fit for the use for which they were intended.

                  Defendant breached all applicable warranties, as described in more detail above,

and is therefore liable to Plaintiffs and the Nationwide Class pursuant to 15 U.S.C. § 2310(d)(1).

Without limitation, the Products suffer from latent and/or inherent defects that cause substantial

hair loss, hair breakage, and scalp irritation, rendering the Products unfit for their intended use

and purpose. This defect substantially impairs the use, value, and safety of the Products.

                  Any effort to limit the implied warranties in a manner that would exclude coverage

of the Products is unconscionable, and any such effort to disclaim, or otherwise limit, coverage

for the defective Products is null and void. Any limitations on the warranties are procedurally

unconscionable. There was unequal bargaining power between Defendant, on the one hand, and

Plaintiffs and the other Nationwide Class members, on the other. Moreover, any limitations on

the warranties are substantively unconscionable.

                  Following early reports of injuries caused by the Products, including multiple

complaints to the FDA beginning in February 2018, Defendant knew that the Products were

defective and would continue to pose safety risks. Defendant failed to disclose the product defect

to Plaintiffs and the Nationwide Class members. Thus, Defendant’s enforcement of the durational

limitations on those warranties is harsh and shocks the conscience.




                                                  58
       941485.1
                  Plaintiffs and each of the other Nationwide Class members have had sufficient

direct dealings with Defendant and its agents (authorized retailers) to establish privity of contract.

                  Nonetheless, privity is not required here because Plaintiffs and each of the other

Class members are intended third-party beneficiaries of contracts between Defendant and its

authorized retailers, and specifically of the implied warranties. Authorized retailers, such as Ulta

Beauty, Sephora, and Target, among many others, were not intended to be the ultimate consumers

of the Products and have no rights under the warranty agreements provided with the Products; the

warranty agreements were designed for and intended to benefit consumers.

                  All conditions precedent to seeking liability under this claim for breach of express

and implied warranty have been performed by or on behalf of Plaintiffs and others in terms of

paying for the goods at issue.

                  Pursuant to 15 U.S.C. § 2310(e), Plaintiffs and the Nationwide Class are entitled

to bring this class action and are not required to give Defendant notice and an opportunity to cure

until such time as the Court determines the representative capacity of Plaintiffs and the

Nationwide Class pursuant to Rule 23 of the Federal Rules of Civil Procedure.

                  Furthermore, affording Defendant an opportunity to cure its breach of written

warranties would be unnecessary and futile here. Defendant was placed on reasonable notice of

the defect in the Products and breach of the warranties based on numerous complaints received

directly and indirectly from Plaintiffs and the Nationwide Class, including without limitation

multiple complaints to the FDA beginning in February 2018, and have had ample opportunity to

cure the defect for Plaintiffs and the Nationwide Class, but have failed to do so. Instead,

Defendant has doubled down on its efforts to convince consumers of the Products’ safe and gentle

nature, including public statements denying that there are any issues with the Products.



                                                   59
       941485.1
                  By downplaying, concealing and misrepresenting the Products’ safety and risks of

use, and attempting to shift the blame to consumers, rather than the Products, DevaCurl failed to

provide consumers with adequate information, and continued to perpetuate a false public

perception that there was little or no risk of harm from the use of its Products.

                  Under the circumstances, the remedies available under any informal settlement

procedure would be inadequate and any requirement that Plaintiffs and the Nationwide Class

resort to an informal dispute resolution procedure and/or afford Defendant a reasonable

opportunity to cure the breach of warranty is excused and thereby deemed satisfied.

                  While notice is not required (for the reasons set forth above), Plaintiffs sent letters

to Defendant giving notice of its violations of its express and implied warranties and demanding

that Defendant correct such violations. Defendant received direct, mailed notice from dozens of

individuals related to the claims at issue in this Consolidated Amended Complaint, and

specifically Defendant’s breaches of its warranties. Specifically, as early as February 7, 2020,

direct notice was sent to Defendant to inform it of its breaches of express and implied warranties

by plaintiffs in related actions. Additionally, Defendant was given notice of its breaches of

warranties by the following Plaintiffs, on behalf of themselves and the Class members: on or

about April 6, 2020 by Plaintiff Baldyga; on or about September 14, 2020 by Plaintiff Nunez; on

or about September 14, 2020 by Plaintiff Shaikh; on or about February 19, 2020 by Plaintiff

McCreary; on or about September 16, 2020 by Plaintiff Muniz and on or about August 26, 2020

by Plaintiff Petersen. These notice letters provided notice of Defendant’s breach and demanded

that Defendant correct or rectify the breach complained of herein.

                  Defendant’s breaches of warranty have caused Plaintiffs and the other Nationwide

Class members to suffer injuries, paying for defective Products, and entering into transactions



                                                    60
       941485.1
they would not have entered into at all, or not for the consideration paid. As a direct and proximate

result of Defendant’s breaches of warranty, Plaintiffs and the Nationwide Class have suffered

damages and continue to suffer damages, including economic damages in terms of the cost of the

Products and the cost of efforts to mitigate the damages caused by same.

                  The amount in controversy of Plaintiffs’ individual claims meets or exceeds the

sum of $25. The amount in controversy of this action exceeds the sum of $50,000, exclusive of

interest and costs, computed on the basis of all claims to be determined in this lawsuit. Plaintiffs,

individually and on behalf of the other Nationwide Class members, seek all damages permitted

by law and equity in an amount to be proven at trial. In addition, pursuant to 15 U.S.C. §

2310(d)(2), Plaintiffs and the other Nationwide Class members are entitled to recover a sum equal

to the aggregate amount of costs and expenses (including attorneys’ fees based on actual time

expended) determined by the Court to have reasonably been incurred by Plaintiffs and the other

Nationwide Class members in connection with the commencement and prosecution of this action.

                  Pursuant to 15 U.S.C. § 2310(d)(2), Plaintiffs and the other Nationwide Class

members are also entitled to recover a sum equal to the aggregate amount of costs and expenses

(including attorneys’ fees based on actual time expended) determined by the Court to have

reasonably been incurred by Plaintiffs and the other Nationwide Class members in connection

with the commencement and prosecution of this action.

                               SECOND CLAIM FOR RELIEF
                                        NEGLIGENCE
  (On Behalf of All Plaintiffs and the Nationwide Class and, Alternatively, the State Classes)

                  Plaintiffs reassert the allegations set forth in paragraphs 1 through 187 and

incorporate such allegations by reference herein.




                                                 61
       941485.1
                  Plaintiffs bring this count against Defendant on behalf of members of the

Nationwide Class. In the alternative, Plaintiffs reserve the right to bring these claims on behalf

of their respective State Classes.

                  Defendant negligently formulated, manufactured, tested, marketed, promoted,

distributed, and sold the Products to Plaintiffs and Class Members.

                  At all times relevant and material hereto, Defendant had a duty to exercise

reasonable care in the formulation, manufacture, testing, advertising, marketing, labeling,

packaging, distribution, promotion and sale of the Products, such that they would not have the

propensity to cause adverse reactions, such as hair loss, hair damage, hair thinning, balding,

excessive shedding, scalp irritation, and other adverse reactions.

                  Defendant knew or should have known that its Products could and had caused

these adverse reactions, and that the Products were unsafe when used for their ordinary and

intended purpose.

                  Defendant owed a duty of care to Plaintiffs and Class members who were the likely

and foreseeable purchasers and customers of the Products.

                  Defendant breached its duty of care to Plaintiffs and Class Members by, among

other things, placing Products that were defective or unreasonably dangerous into the stream of

commerce; failing to take all necessary steps to ensure that the Products they sold were safe;

failing to take all necessary steps to ensure that that the Products functioned as specified,

promised, and intended; and failing to take all necessary steps to ensure that the Products did not

suffer from the common, uniform defects discussed herein.

                  Defendant further breached its duty and was negligent in its actions,

misrepresentations, and omissions in numerous ways including, but not limited to, the following:



                                                 62
       941485.1
    a. Failing to use due care in the formulation, design, development, and manufacture of the

        Products, to prevent and/or minimize the risk of injury and adverse reactions to

        individuals;

    b. Failing to test the Products properly and thoroughly before releasing them on the market;

    c. Failing to exercise due care when labeling, advertising, and promoting the Products;

    d. Negligently continuing to formulate, design, manufacture, market, distribute, and sell the

        Products after Defendant knew or should have known of the risks of adverse reactions

        associated with using the Products;

                  Defendant’s negligence was the direct, actual, and proximate cause of the

foreseeable damages and injuries suffered by Plaintiffs and Class members.

                  Defendant’s negligence is ongoing and continuing because Defendant continues

to mislead consumers about the defects in Products, which pose an unreasonable risk of serious

foreseeable harm.

                  As a direct and proximate result of Defendant’s negligence, Plaintiffs and Class

members have suffered and will continue to suffer, significant damages, loss, and injury in an

amount to be determined a trial.

                                THIRD CLAIM FOR RELIEF
                           NEGLIGENCE - FAILURE TO WARN
  (On Behalf of all Plaintiffs and the Nationwide Class and, Alternatively, the State Classes)

                  Plaintiffs reassert the allegations set forth in paragraphs 1 through 187 and

incorporate such allegations by reference herein.

                  Plaintiffs bring this count against Defendant on behalf of members of the

Nationwide Class. In the alternative, Plaintiffs reserve the right to bring these claims on behalf

of their respective State Classes.



                                                 63
       941485.1
                   At all times referenced herein, Defendant was responsible for designing,

formulating, testing, manufacturing, inspecting, distributing, marketing, and supplying or selling

the Products to Plaintiffs and Class members.

                   At all times material hereto, Plaintiffs’ and Class members’ use of the Products in

a manner that was intended or reasonably foreseeable by Defendant involved risk of adverse

reactions, such as hair loss, hair damage, hair thinning, balding, excessive shedding, or scalp

irritation.

                   At all times material hereto, the risk of these adverse reactions was known or

should have been known by Defendant, in light of the generally recognized and prevailing

knowledge available at the time of manufacture and design, as described herein.

                   Defendant, as the developer, manufacturer, distributor, and seller of the Products,

had a duty to warn Plaintiffs and Class members of all dangers associated with intended use of

the Products.

                   After receiving multiple complaints of hair loss, hair damage, hair thinning,

balding, excessive shedding, or scalp irritation, including multiple adverse event reports to the

FDA, and after a significant number of online postings reporting these adverse reactions from

using the Products, a duty arose to provide a warning to consumers that use of the Products has

resulted in hair loss or scalp irritation.

                   Defendant was under a continuing duty to warn and instruct the intended and

foreseeable users of the Products, including Plaintiffs and Class members, of the defective

condition of the Products and the risks associated with using the Products. Plaintiffs were entitled

to know that the Products, in their ordinary use, were not reasonably safe for their intended and

ordinary purposes and uses.



                                                   64
        941485.1
                  Defendant was negligent and breached its duty of care by negligently failing to

give adequate warnings to purchasers and users of the Products, including Plaintiffs and the Class,

about the risks, potential dangers, adverse reactions and defective condition of the Products after

Defendant knew, or by the exercise of reasonable care, should have known of the inherent defects

and resulting dangers and adverse reactions associated with the Products.

                  Defendant was further negligent and breached its duty of care by failing to provide

consumers with adequate instructions to avoid the harm which could foreseeably occur as a result

of using the Products.

                  Despite the multitude of consumer complaints about adverse reactions from using

the Products, Defendant has failed to recall the Products or to adequately warn consumers of the

damage that its Products can and have caused.

                  Instead, Defendant doubled down on its efforts to convince consumers that the

Products, and their ingredients, are superior to other hair care products on the market, stating

“[a]ll because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant was further negligent and breached its duty of care by negligently

blaming consumers and other risk factors for hair loss, and failing to warn purchasers and users

of the Products, including Plaintiffs and the Class, about the risks, potential dangers and defective

condition of the Products.

                  Defendant knew, or by the exercise of reasonable care, should have known of the

inherent design and/or manufacturing defects and resulting dangers associated with using the

Products as described herein, and knew that Plaintiffs and Class members could not reasonably

be aware of those risks. Defendant failed to exercise reasonable care in providing the Class with

adequate warnings.



                                                  65
       941485.1
                  As a direct and proximate result of Defendant’s failure to adequately warn

consumers that use of the Products could cause the adverse reactions described herein, Plaintiffs

and the Class have suffered damages as set forth herein.

                           FOURTH CLAIM FOR RELIEF
                        NEGLIGENCE - DESIGN DEFECT
  (On Behalf of all Plaintiffs and the Nationwide Class and, Alternatively, the State Classes)

                  Plaintiffs reassert the allegations set forth in paragraphs 1 through 187 and

incorporate such allegations by reference herein.

                  Plaintiffs bring this count against Defendant on behalf of members of the

Nationwide Class. In the alternative, Plaintiffs reserve the right to bring these claims on behalf

of their respective State Classes.

                  Defendant, as the designer, developer, manufacturer, seller, and distributor of the

Products, had a duty to exercise reasonable care in designing the products.

                  Defendant owed a duty of care to Plaintiffs and Class members who were the likely

and foreseeable purchasers and customers of the Products.

                  As alleged herein, the Products have a design defect which posed a substantial

likelihood of harm, including hair loss, hair breakage, and scalp irritation, among other adverse

reactions, described herein.

                  Defendant failed to exercise reasonable care in designing the Products, evidenced

by the Products’ defect.

                  The defect causes the Products to be unreasonably dangerous and a substantial

factor in causing Plaintiffs and Class members to experience hair loss, hair breakage and damage,

excessive shedding, and scalp irritation when used as intended or in a reasonably foreseeable

manner.



                                                  66
       941485.1
                  These unreasonably dangerous design defects were present in the Products when

they were placed into the stream of commerce by Defendant.

                  The Products were used as intended or in a reasonably foreseeable manner by

Plaintiffs and Class members.

                  It was feasible to design the products in a safer manner, including with ingredients

and a formulation that did not cause adverse reactions.

                  Defendant is liable to Plaintiffs and Class members for the dangerous design of

the products.

                  As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class

members have been injured and sustained damages.

                                FIFTH CLAIM FOR RELIEF
                                  UNJUST ENRICHMENT
  (On Behalf of all Plaintiffs and the Nationwide Class and, Alternatively, the State Classes)

                  Plaintiffs reassert the allegations set forth in paragraphs 1 through 187 and

incorporate such allegations by reference herein.

                  Plaintiffs bring this count against Defendant on behalf of members of the

Nationwide Class. In the alternative, Plaintiffs reserve the right to bring these claims on behalf

of their respective State Classes.

                  Plaintiffs and Class members bring this claim for unjust enrichment against

Defendant in the alternative to their breach of express warranty claim.

                  Plaintiffs and Class members conferred benefits on Defendant when they

purchased the Products, of which Defendant had knowledge.




                                                   67
       941485.1
                  By their wrongful acts and omissions described herein, including labeling and

selling the Products in a manner that was misleading to consumers, Defendant has been unjustly

enriched at the expense of Plaintiffs and Class members.

                  Plaintiffs’ and Class members’ detriment and Defendant’s enrichment were related

to and flowed from the wrongful conduct challenged in this Complaint.

                  Defendant has profited from its unlawful, unfair, misleading, and deceptive

practices at the expense of Plaintiffs and Class members under circumstances in which it would

be unjust for Defendant to be permitted to retain the benefit. It would be inequitable for Defendant

to retain the profits, benefits, and other compensation obtained from their wrongful conduct as

described herein in connection with selling the Products.

                  Plaintiff and Class members have been damaged as a direct and proximate result

of Defendant’s unjust enrichment because they would not have purchased the Products on the

same terms or for the same price had they known the Products could cause the adverse reactions

described herein, and were not fit for their intended use.

                  This has resulted in injuries to Plaintiffs and members of the Class because they

would not have purchased (or paid a price premium) for the Products had they known of the latent

or inherent defect that causes hair damage, hair loss, and scalp irritation in Defendant’s Products.

                  Because Defendant's retention of the non-gratuitous benefits conferred on it by

Plaintiffs and members of the Class is unjust and inequitable, and because equity and good

conscience requires restitution, Defendant must pay restitution to Plaintiffs and members of the

Class for its unjust enrichment, as ordered by the Court.

                  Defendant either knew or should have known that payments rendered by Plaintiffs

and Class Members were given and received with the expectation that the Products would perform



                                                 68
       941485.1
as represented by Defendant in its advertising, on its websites, and on the Product labels and

packaging, as described herein, and would not cause adverse reactions, such as hair loss, hair

damage, hair thinning, balding, excessive shedding, or scalp irritation. It is inequitable for

Defendant to retain the benefit of payments under these circumstances.

                  Plaintiff and Class members are entitled to recover from Defendant all amounts

wrongfully collected and improperly retained by Defendant.

                  When required, Plaintiff and Class members are in privity with Defendant because

Defendant’s sale of the Products was either direct or through authorized sellers. Purchase through

authorized sellers is sufficient to create privity because such authorized sellers are Defendant’s

agents for the purpose of the sale of the Products. Further, Plaintiffs and Class members are the

intended third-party beneficiaries of the Products.

                  As a direct and proximate result of Defendant’s wrongful conduct and unjust

enrichment, Plaintiffs and Class members are entitled to restitution of, disgorgement of, and/or

imposition of a constructive trust upon all profits, benefits, and other compensation obtained by

Defendant for its inequitable and unlawful conduct.

                                SIXTH CLAIM FOR RELIEF
                                            FRAUD
  (On Behalf of all Plaintiffs and the Nationwide Class and, Alternatively, the State Classes)

                  Plaintiffs reassert the allegations set forth in paragraphs 1 through 187 and

incorporate such allegations by reference herein.

                  Plaintiffs bring this count against Defendant on behalf of members of the

Nationwide Class. In the alternative, Plaintiffs reserve the right to bring these claims on behalf

of their respective State Classes.




                                                 69
       941485.1
                  As described herein, Defendant knowingly made material misrepresentations and

omissions regarding the Products in their marketing and advertising materials.

                  Defendant made these material misrepresentations and omissions in order to

induce Plaintiff and Class members to purchase the Products.

                  Among other representations and omissions, Defendant repeatedly advertised,

both on the Product labels and on its website, through a national advertising campaign, among

other items, that the Products are safe, gentle and non-irritating, “free of harsh ingredients,”

superior to other products with “harsh ingredients such as sulfates,” and that the “products cannot

cause hair loss” and “won’t cause breakage.”

                  The Products do not have the safe, gentle, non-irritating qualities described on the

Product labels or in Defendant’s uniform marketing and advertising campaign. Rather, the

Products are defective because they have the propensity to cause, and have caused, adverse

reactions, such as hair loss, hair breakage and scalp irritation, rendering the Products unsafe and

unsuitable for consumer use as marketed by Defendant.

                  Defendant failed to disclose this defect associated with the Products and, instead,

continuously, and repeatedly blamed consumers for their injuries.

                  However, after thousands of consumer complaints, collectively lodged on the

internet and to the FDA, Defendant shiftily reformulated its product to “improve quality,” and

“enhance the products performance,” and admitted, in a video buried on its website, that the

Products contain synthetic fragrances, “some of which are considered allergens.”

                  Nonetheless, after this multitude of complaints, and after shiftily reformulating its

Products, Defendant did not recall the products or warn consumers of the adverse reactions

associated with use of the Products.



                                                   70
       941485.1
                  Rather than inform consumers about the dangers associated with using the

Products, Defendant doubled down on its efforts to shift the blame to consumers, attempting to

convince them that the adverse reactions they experienced were related to their personal “stress”

and unhealthy “lifestyle[s],” and the general “fragile” nature of curly hair.

                  Defendant’s efforts to conceal and downplay the complaints of consumers who

have experienced adverse reactions as a result of using the Products has resulted in a pointed

attack on unwitting consumers, and a dubious attempt to shift the blame to consumers for these

adverse reactions.

                  By downplaying, concealing, and misrepresenting the Products’ safety and risks

of use, and attempting to shift the blame to consumers, rather than the Products, Defendant

fraudulently misrepresented material facts about the Products’ dangers, and continued to

perpetuate a false public perception that there was little or no risk of harm from the use of its

Products.

                  The misrepresentations made by Defendant, upon which Plaintiffs and Class

members reasonably and justifiably relied, were material and were intended to induce, and did

actually induce, Plaintiff and Class members to purchase the Products.

                  Had Plaintiffs known the truth about the qualities of and adverse reactions

associated with the Products, they would not have purchased the Products.

                  Defendant’s fraudulent actions and omissions caused damage to Plaintiffs and

Class members, who are entitled to damages and other legal and equitable relief as a result.




                                                71
       941485.1
                              SEVENTH CLAIM FOR RELIEF
                          NEGLIGENT MISREPRESENTATION
  (On Behalf of all Plaintiffs and the Nationwide Class and, Alternatively, the State Classes)

                  Plaintiffs reassert the allegations set forth in paragraphs 1 through 187 and

incorporate such allegations by reference herein.

                  Plaintiffs bring this Count against Defendant on behalf of members of the

Nationwide Class. In the alternative, Plaintiffs reserve the right to bring these claims on behalf

of their respective State Classes.

                  As set forth above, Defendant repeatedly advertised, both on the Product labels

and on its website and through a national advertising campaign, among other items, that the

Products are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products

with “harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and

“won’t cause breakage.”

                  Contrary to Defendant’s representations, the Products do not have such qualities

described on the Product labels or in Defendant’s uniform marketing and advertising campaign.

Rather, the Products are defective because they have the propensity to cause, and have caused,

adverse reactions, such as hair loss, hair breakage and scalp irritation, rendering the Products

unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant failed to disclose this defect associated with the Products and, instead,

continuously and repeatedly blamed consumers for their injuries, while representing that its

products are “safe to use” and consumers could “continue to use them with confidence,” so that

it could continue to profit at the expense of unwitting consumers.

                  However, after thousands of consumer complaints, collectively lodged on the

internet and to the FDA, Defendant shiftily reformulated its product to “improve quality,” and



                                                  72
       941485.1
“enhance the products performance,” and admitted, in a video buried on its website, that the

Products contain synthetic fragrances, “some of which are considered allergens.”

                  Nonetheless, after this multitude of complaints, and after shiftily reformulating its

Products, Defendant did not recall the products or warn consumers of the adverse reactions

associated with use of the Products.

                  Rather than inform consumers about the dangers associated with using the

Products, Defendant doubled down on its efforts to shift the blame to consumers, attempting to

convince them that the adverse reactions they experienced were related to their personal “stress”

and unhealthy “lifestyle[s],” and the general “fragile” nature of curly hair.

                  Defendant owed a duty of care to Plaintiffs and Class members who were the likely

and foreseeable purchasers and customers of the Products.

                  Defendant breached this duty of care by misrepresenting the qualities and safety

of the Products. Defendant misrepresented the Product as safe, gentle and non-irritating, and

stated that the Products “products cannot cause hair loss” and “won’t cause breakage,” when the

Products can and have caused thousands of women to experience hair loss and breakage, and

scalp irritation, among other adverse reactions.

                  By downplaying, concealing and misrepresenting the Products’ safety and risks of

use, and attempting to shift the blame to consumers, rather than the Products, Defendant further

failed in its duty to provide consumers with adequate information, and continued to perpetuate a

false public perception that there was little or no risk of harm from the use of its Products.

                  At the time Defendant made these false representations to consumers, Defendant

knew or in the exercise of reasonable diligence should have known that these representations




                                                   73
       941485.1
were incorrect as the Products were unreasonably dangerous and had caused injuries to

consumers.

                     Defendant, and its employees in charge of labeling and marketing, made such

statements in a careless and reckless manner, throughout the class period.

                     Defendant knew, or in the exercise of reasonable diligence, should have known,

that the ordinary consumer would be misled by these false representations.

                     The misrepresentations made by Defendant, upon which Plaintiffs and Class and

members reasonably and justifiably relied, were intended to induce, and did actually induce

Plaintiffs and Class members to purchase the Product.

                     Plaintiffs and Class members did in fact rely on Defendant’s false and misleading

statements to their determent. Plaintiffs and Class members purchased and used Defendant’s

Products believing that they were free of harsh ingredients and would, and could not, not cause

adverse reactions, such as hair loss, hair breakage or scalp irritation.

                     Plaintiffs did not know that Defendant’s representations were false and, therefore,

were justified in their reasonable reliance.

                     Had Plaintiffs known the truth about the qualities of and adverse reactions

associated with the Products, they would not have purchased the Products on the same terms or

for the same price.

                     As a direct and proximate result of Defendant’s negligent misrepresentations

described herein, Plaintiffs sustained injuries and damages as alleged herein.

                     Plaintiffs are entitled to compensatory damages, and exemplary and punitive

damages together with interest, and such other and further relief as this Court deems just and

proper.



                                                     74
          941485.1
                  CLAIMS BROUGHT ON BEHALF OF THE STATE CLASSES

                             EIGHTH CLAIM FOR RELIEF
                         BREACH OF EXPRESS WARRANTY
    (On Behalf of All Plaintiffs and the California, Florida, Georgia, Illinois, Kentucky,
   Massachusetts, Minnesota, Missouri, New Jersey, New York, and Pennsylvania Classes)

                  Plaintiffs reassert the allegations set forth in paragraphs 1 through 187 and

incorporate such allegations by reference herein.

                  Plaintiffs bring this claim on behalf of themselves and their respective State

Classes.

                  Express warranties by sellers of consumer goods are created when an affirmation

of fact or promise is made by the seller to the buyer, which relates to the goods and becomes the

basis of the bargain. Such warranties can also be created based upon descriptions of the goods

which are made as part of the basis of the bargain that the goods shall conform to the description.

See, e.g., Cal. Com. Code § 2313(1)(a)-(b); Fla. Stat. Ann. § 672.313(1)(a)-(b); Ga. Code Ann. §

11-2-313(1)(a)-(b); 810 ICLS 5/2-313(1)(a)-(b); Ky. Rev. Stat. Ann. § 355.2-313(1)(a)-(b); Mass.

Gen. Laws Ann. ch. 106 § 2-313(1)(a)-(b); Minn. Stat. Ann. § 336.2-313(1)(a)-(b); Mo. Ann.

Stat. § 400.2-313(1)(a)-(b); N.J. Stat. Ann. § 12A:2A-210(1)(a)-(b); and N.Y. U.C.C. Law § 2-

313(1)(a)-(b); 13 Pa. Stat. and Cons. Stat. Ann. s 2313(a)(1)-(2).

                  Each of the Plaintiffs formed a contract with Defendant at the time they purchased

the Products. The terms of that contract include the promises and affirmations of fact that

Defendant makes through an extensive, uniform, nationwide marketing campaign, on its product

labels, website, and social media. Among other affirmations of fact and promises described

herein, Defendant represents that the Products are safe, gentle and non-irritating, “free of harsh

ingredients,” superior to other products with “harsh ingredients such as sulfates,” and that the

“products cannot cause hair loss” and “won’t cause breakage.”


                                                  75
       941485.1
                  These affirmations of facts and promises, which are part of Defendant’s uniform

marketing, advertising, and product labeling, constitute express warranties and became part of

the basis of the bargain, and they are part of the standardized contracts between Plaintiffs and

Class members on the one hand, and the Defendant, on the other.

                  Contrary to these affirmations of fact and promises, the Products do not have the

safe, gentle, non-irritating qualities described on the Product labels or in Defendant’s uniform

marketing and advertising campaign. Defendant breached the express warranties and/or contract

obligations by placing the Products into the stream of commerce and selling them to consumers,

when the Products have the propensity to cause, and have caused, adverse reactions, such as hair

loss, hair breakage and scalp irritation, rendering the Products unfit for their intended use and

purpose, and unsafe and unsuitable for consumer use as marketed by Defendant. This defect

substantially impairs the use, value, and safety of the Products.

                  At all times relevant herein, Defendant was aware, or should have been aware, of

the misrepresentations of and defect in the Products. Defendant was on notice of the problems

and provided an opportunity to cure due to the numerous complaints received, without such

concerns being resolved.

                  Despite these complaints, nowhere on the package labeling or on Defendant’s

website or other marketing materials did Defendant warn Plaintiffs and Class members they were

at risk of experiencing adverse reactions, such as hair breakage, hair loss or scalp irritation from

use of the Products.

                  Instead, as described herein, despite slyly reformulating the Products as a result of

consumer concerns, and recently admitting that its products contain known allergens, Defendant

has doubled down on its efforts to convince consumers that the Products, and their ingredients,



                                                   76
       941485.1
are superior to other hair care products on the market, stating “[a] of our products are safe to use

and you can continue to use them with confidence.”

                  Further, Defendant has engaged in a desperate campaign to convince consumers

that the hair loss they have suffered while using the Products is because “curly hair is more fragile

and more prone to breakage,” and that their personal “lifestyle” and “stress” is the cause of these

adverse reactions because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant utterly failed to ensure that the material representations it was making

to consumers were true.

                  The defect at issue herein existed when the Products left Defendant’s possession

or control and was sold to Plaintiffs and Class members. The defect was undiscoverable by

Plaintiffs and the Class members at the time of purchase of the Products.

                  As manufacturers, marketers, advertisers, distributors and sellers of the Products,

Defendant is the only party with knowledge and notice of the fact that the Products do not conform

to the affirmations of fact and promises.

                  In addition, or in the alternative, to the formation of an express contract, Defendant

made each of the above-described representations to include Plaintiffs and Class members to rely

on such representations.

                  Where required, Defendant’s affirmations of fact and promises were material, and

Plaintiffs and Class Members did rely and were reasonably in relying upon such representations

in purchasing the Products.

                  All conditions precedent to Defendant’s liability for its breach of express warranty

have been performed by Plaintiffs or Class Members.




                                                   77
       941485.1
                  Defendant received direct, mailed notice from dozens of individuals related to the

claims at issue in this Consolidated Amended Complaint, and specifically Defendant’s breaches

of its warranties. Specifically, as early as February 7, 2020, direct notice was sent to Defendant

to inform it of its breaches of express and implied warranties by plaintiffs in related actions.

Additionally, Defendant was given notice of its breaches of warranties by the following Plaintiffs,

on behalf of themselves and the Class members: on or about April 6, 2020 by Plaintiff Baldyga;

on or about September 14, 2020 by Plaintiff Nunez; on or about September 14, 2020 by Plaintiff

Shaikh; on or about February 19, 2020 by Plaintiff McCreary; on or about September 16, 2020

by Plaintiff Muniz and on or about August 26, 2020 by Plaintiff Petersen. These notice letters

provided notice of Defendant’s breach and demanded that Defendant correct or rectify the breach

complained of herein.

                  Furthermore, affording Defendant an opportunity to cure its breach of written

warranties would be unnecessary and futile here. Defendant was placed on reasonable notice of

the defect in the Products and breach of the warranties based on numerous complaints received

directly and indirectly from Plaintiffs and Class Members, including without limitation multiple

complaints to the FDA beginning in February 2018. Defendant has had ample opportunity to

cure the defect for Plaintiffs and Class members but has failed to do so.

                  Defendant also has notice of its breach as set forth herein by virtue of the news

reports, social media posts, and online complaints by consumers around the country reporting

hair loss, hair thinning, hair damages, excessive shedding, and scalp injury.

                  As a direct and proximate result of Defendant’s breaches of express warranty,

Plaintiffs and Class members have been damaged because they did not receive the products as

specifically warranted by Defendant. Plaintiffs and Class members did not receive the benefit of



                                                  78
       941485.1
the bargain and suffered damages at the point of sale stemming from their overpayment of the

defective Products.

                              NINTH CLAIM FOR RELIEF
          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
    (On Behalf of All Plaintiffs and the California, Florida, Georgia, Illinois, Kentucky,
   Massachusetts, Minnesota, Missouri, New Jersey, New York, and Pennsylvania Classes)

                   Plaintiffs reassert the allegations set forth in paragraphs 1 through 187 and

incorporate such allegations by reference herein.

                   Each Plaintiff brings this claim on behalf of herself and her respective State Class,

including California, Florida, Georgia, Illinois, Kentucky, Massachusetts, Minnesota, Missouri,

New Jersey New York, and Pennsylvania.

                   Each of the states represented by Plaintiffs has adopted UCC § 2-314, which states

that “a warranty that the goods shall be merchantable is implied in a contract for their sale if the

seller is a merchant with respect to goods of that kind.” See Cal. Comm. Code § 2314 (California),

Fla. Stat. Ann. § 672.314 (Florida), Ga. Code Ann. § 11-2-314 (Georgia), 810 Ill. Comp. Stat.

5/2-314 (Illinois), Ky. Rev. Stat. Ann. § 355.2-314 (Kentucky), Mass. Gen. Laws ch. 106, § 2-

314 (Massachusetts), Minn. Stat. Ann. § 336.2-314 (Minnesota), Mo. Rev. Stat. § 400.2-314

(Missouri), N.J. Stat. Ann. § 12A:2-314 (New Jersey), N.Y. U.C.C. § 2-314 (New York), 13 Pa.

Cons. Stat. § 2314 (Pennsylvania).

                   Defendant is and was at all relevant times a merchant as defined by the relevant

State statutes.

                   The hair care products sold to Plaintiffs and members of the Class are goods as

defined by the relevant statutes.

                   Defendant sold, and Plaintiffs and members of the Class purchased, the Products

from authorized resellers of Defendant’s products.


                                                    79
        941485.1
                  By placing such products into the stream of commerce, Defendant impliedly

warranted to Plaintiffs and members of the Class that the Products were of merchantable quality

(i.e., a product of a high enough quality to make it fit for sale, usable for the purpose it was made,

of average worth in the marketplace, or not broken, unworkable, contaminated or flawed or

containing a defect affecting the safety of the product), would pass without objection in the trade

or business, and were free from material defects, and reasonably fit for the use for which they

were intended.

                  The Products when sold and at all times thereafter were not merchantable or

reasonably fit for either the use they were intended or the uses reasonably foreseeable by

Defendant.

                  Defendant breached the implied warranty of merchantability because the Products

suffer from a latent or inherent defect that have the propensity to cause, and have caused,

substantial hair loss, hair damage, hair thinning, balding and scalp irritation, rendering them unfit

for their intended use and purpose. This defect substantially impairs the use, value, and safety of

the Products.

                  The latent or inherent defect at issue herein existed when the Products left

Defendant’s possession or control and were sold to Plaintiffs and members of the Class. The

defect was undiscoverable by Plaintiffs and members of the Class at the time of purchase of the

Products.

                  As described herein, Defendant repeatedly advertised, both on the Product labels

and on its website, through a national advertising campaign, among other items, that the Products

are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products with




                                                 80
       941485.1
“harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and “won’t

cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Plaintiffs and the Class, at all relevant times, were intended third-party

beneficiaries of Defendant and its agents in the distribution and sale of the Products. Moreover,

Defendant exercises substantial control over which outlets can carry and sell the Products, which

are the same places that Plaintiffs and members of the Class purchased them. In addition,

Defendant’s warranties are in no way designed to apply to the distributors that purchase the

Products in bulk and then sell them on an individual basis to each consumer. Individual consumers

are the ones who ultimately review the labels, which Defendant knows, prior to making any



                                                  81
       941485.1
purchasing decisions. As a result, these warranties are specifically designed to benefit the

individual consumer who purchases the Products.

                   Plaintiffs and members of the Class sustained damages as a direct and proximate

result of Defendant’s breaches in that they paid a premium for the Products that they would not

have otherwise paid. Plaintiffs and members of the Class also did not receive the value of the

Product they paid for—the Products are worthless or worth far less than Defendant represents due

to the latent or inherent defect that causes hair loss, hair damage, hair thinning, balding, and scalp

irritation.

                   Plaintiffs and members of the Class have sustained, are sustaining, and will sustain

damages if Defendant continues to engage in such deceptive, unfair, and unreasonable practices.

                   Defendant received direct, mailed notice from dozens of individuals related to the

claims at issue in this Consolidated Amended Complaint, and specifically Defendant’s breaches

of its warranties. Specifically, as early as February 7, 2020, direct notice was sent to Defendant

to inform it of its breaches of express and implied warranties by plaintiffs in related actions.

Additionally, Defendant was given notice of its breaches of warranties by the following Plaintiffs,

on behalf of themselves and the Class members: on or about April 6, 2020 by Plaintiff Baldyga;

on or about September 14, 2020 by Plaintiff Nunez; on or about September 14, 2020 by Plaintiff

Shaikh; on or about February 19, 2020 by Plaintiff McCreary; on or about September 16, 2020

by Plaintiff Muniz and on or about August 26, 2020 by Plaintiff Petersen. These notice letters

provided notice of Defendant’s breach and demanded that Defendant correct or rectify the breach

complained of herein.

                   Defendant was placed on reasonable notice of the defect in the Products and breach

of the warranties based on numerous complaints received directly and indirectly from Plaintiffs



                                                    82
        941485.1
and the Nationwide Class, including without limitation multiple complaints to the FDA beginning

in February 2018, and have had ample opportunity to cure the defect for Plaintiffs and the

Nationwide Class, but have failed to do so. Instead, Defendant has doubled down on its efforts to

convince consumers of the Products’ safe and gentle nature, including public statements denying

that there are any issues with the Products.

                  As a result of the breach of the implied warranty of merchantability, Plaintiffs and

members of the Class are entitled to legal and equitable relief including damages, costs, attorneys’

fees, rescission, and other relief as deemed appropriate, for an amount to compensate them for

not receiving the benefit of their bargain.

                            TENTH CLAIM FOR RELIEF
     VIOLATION OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT,
                             Cal. Civ. Code §§ 1750, et seq.
          (By Plaintiffs Baldyga and Cohen on Behalf of the California Class)

                  Plaintiffs Baldyga and Cohen reassert the allegations set forth in paragraphs 1

through 187 and incorporate such allegations by reference herein.

                  Plaintiffs Baldyga and Cohen bring this claim on behalf of themselves and the

California Class for violations of California’s Consumers Legal Remedies Act, Cal. Civ. Code §

1750, et seq. (the “CLRA”).

                  The CLRA is a comprehensive statutory scheme that is to be liberally construed to

protect consumers against unfair and deceptive business practices in connection with the conduct

of businesses providing goods, property or services to consumers primarily for personal, family,

or household use.

                  The Products are “goods” within the meaning of California Civil Code section

1761(a), and the purchases of such Products by Plaintiffs Baldyga and Cohen and California Class

members constitute “transactions” within the meaning of California Civil Code section 1761(c).


                                                   83
       941485.1
                  Defendant is a “person” as defined by Cal. Civ. Code §§ 1761(c) & 1770.

                  Plaintiffs Baldyga and Cohen and the California Class members are “consumers”

as defined by Cal. Civ. Code §§ 1761(d) & 1770.

                  Defendant engaged in unfair competition or unfair or deceptive practices, which

resulted in the sales of products and services to Plaintiffs Baldyga and Cohen and the California

Class Members, in violation of Cal. Civ. Code § 1770, including:

    a. Cal. Civ. Code § 1770(a)(5): Representing that goods or services have benefits,

        ingredients, uses, and characteristics that they do not have;

    b. Cal. Civ. Code § 1770(a)(7): Representing that goods or services are of a particular

        standard, quality, or grade when they are not;

    c. Cal. Civ. Code § 1770(a)(9): Advertising goods or services with intent not to sell them

        as advertised; and

    d. Cal. Civ. Code § 1770(a)(16): Representing that the subject of a transaction has been

        supplied in accordance with a previous representation when it has not.

                  The CLRA deems the aforementioned unfair methods of competition and unfair

or deceptive acts or practices undertaken by any person in a transaction intended to result or which

results in the sale or lease of goods or services to any consumer as unlawful.

                  As detailed herein, Defendant repeatedly engaged in conduct in violation of the

CLRA when it advertised and labeled the Products with the intent not to sell them as advertised

and knew that the Products were not as represented.

                  As more fully set forth above, Defendant repeatedly advertised, both on the

Product labels and on its website, through a national advertising campaign, among other items,

that the Products are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other



                                                  84
       941485.1
products with “harsh ingredients such as sulfates,” and that the “products cannot cause hair loss”

and “won’t cause breakage.”

                  These claims are deceptive as the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are misleadingly labeled and defective because they

have the propensity to cause, and have caused, adverse reactions, such as hair loss, hair breakage,

and scalp irritation, rendering the Products unsafe and unsuitable for consumer use as marketed

by Defendant.

                  Defendant also violated the CLRA by intentionally failing to disclose material

information about the Products, including that they have the propensity to cause, and have caused

adverse reactions, such as hair loss, hair breakage, and scalp irritation, rendering the Products

unsafe and unsuitable for consumer use as marketed by Defendant.

                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, Defendant has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the Products is because “curly hair is more fragile and more prone to breakage,” and

that their personal “lifestyle” and “stress” is the cause of these adverse reactions because the

“products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant’s efforts to conceal and downplay the complaints of consumers who

have experienced adverse reactions as a result of using the Products has resulted in a pointed

attack on unwitting consumers, and a dubious attempt to shift the blame to consumers for these

adverse reactions.




                                                 85
       941485.1
                  Defendant’s deceptive practices were specifically designed to induce Plaintiffs

Baldyga and Cohen and the California Class members to purchase or otherwise acquire the

Products.

                  Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.

                  Defendant engaged in uniform marketing efforts to reach California Class

members, their agents, and/or third parties upon whom they relied, to persuade them to purchase

the Products. The Products labeling and advertising contained numerous false and misleading

statements regarding the quality and characteristics of the Products.

                  At all relevant times, Defendant knew or reasonably should have known that

uniform representations in the Product advertising and on the Product labels were inaccurate.

                  In their purchase of the Products, Plaintiffs Baldyga and Cohen and California

Class members justifiably relied on Defendant’s representations and omissions of material facts,

and Defendant made those representations and omissions because they knew they would drive

sales of the Products.

                  Accordingly, the promises and representations are material, because reasonable

consumers would rely upon them when making purchases of the Products. Because of the

materiality of the representations, reliance may be inferred on behalf of the California Class

members.

                  Further, Defendant’s deceptive and unlawful business practices are misleading

and/or likely to mislead consumers and should be enjoined.

                  As a direct and proximate result of Defendant’s violations of Cal. Civ. Code §

1770, Plaintiffs Baldyga and Cohen and California Class members have suffered and will



                                                 86
       941485.1
continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from not receiving the benefit of their bargain in purchasing the

Defendant’s Products, and increased time and expense in treating the damage caused by the use

of Defendant’s Products.

                  Plaintiffs Baldyga and Cohen seek monetary damages pursuant to California Civil

Code section 1782. On or about April 6, 2020, Plaintiff Baldyga sent Defendant a Notice and

Demand Letter by certified mail, return receipt requested, notifying Defendant of its violations of

the CLRA. Additionally, at a minimum, Defendant received notices on February 7, 2020, and

April 20, 2020, via certified mail, return receipt requested of its violations of the CLRA.

Defendant did not correct the misrepresentations or misconduct identified in Plaintiffs’ letters.

                  Plaintiffs Baldyga and Cohen, individually and on behalf of the other California

Class members, seek all monetary and non-monetary relief allowed by law, including damages

and punitive damages, declaratory relief, an order enjoining the acts and practices described

above, attorneys’ fees, and costs under the CLRA.

                            ELEVENTH CLAIM FOR RELIEF
           VIOLATION OF THE CALIFORNIA FALSE ADVERTISING LAW
                           Cal. Bus. & Prof. Code §§ 17500, et seq.
            (By Plaintiffs Baldyga and Cohen on Behalf of the California Class)

                  Plaintiffs Baldyga and Cohen reassert the allegations set forth in paragraphs 1

through 187 and incorporate such allegations by reference herein.

                  Plaintiffs Baldyga and Cohen bring this claim on behalf of the California Class

against Defendant for violation of California’s False Advertising Law, Cal. Bus. & Prof. Code §

17500, et seq. (“FAL”).

                  California’s FAL makes it “unlawful for any person to make or disseminate or

cause to be made or disseminated before the public. . . in any advertising device. . . or in any other


                                                 87
       941485.1
manner or means whatever, including over the Internet, any statement, concerning . . . personal

property or services professional or otherwise, or performance or disposition thereof, which is

untrue or misleading and which is known, or which by the exercise of reasonable care should be

known, to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.

                  Defendant’s acts and practices, as described herein, have deceived and/or are likely

to continue to deceive Plaintiffs Baldyga and Cohen and the California Class Members, and the

public. As described, Defendant misrepresented the Products, concealed the Products’ defects,

concealed the health and safety risks associated with use of the Products, and also concealed and

misrepresented the true nature of the Products.

                  Because Defendant disseminated false and misleading information regarding the

Products, and Defendant knew, or should have known through the exercise of reasonable care,

that the representations are and continue to be false and misleading, Defendant has violated the

FAL.

                  Defendant's conduct is also misleading because it fail to disclose material

information about the Products, such as the fact that, in spite of explicit representations and

marketing, the Products have the propensity to cause, and have caused, adverse reactions, such

as hair loss, hair breakage, and scalp irritation.

                  The advertising was, by its very nature, unfair, deceptive, untrue, and misleading

within the meaning of Cal. Bus. & Prof. Code §§ 17500, et seq. Such advertisements were

intended to and likely did deceive the consuming public for the reasons detailed herein.

                  The above-described false, misleading, and deceptive advertising and labeling

Defendant disseminated continues to have a likelihood to deceive in that Defendant failed to

disclose the true nature of the Products. Defendant failed to instigate a public information



                                                     88
       941485.1
campaign to alert consumers of the defects and, instead, continued to misrepresent the true nature

of Defendant’s Products, continuing to deceive consumers.

                  Defendant continued to misrepresent to consumers that Defendant’s Products were

capable of certain benefits without disclosing health and safety risks. Had Defendant disclosed

those issues, rather than falsely advertising the Products’ abilities, consumers would not have

purchased Defendant’s Products, and would not have paid an inflated price for Defendant’s

Products.

                  The misrepresentations and non-disclosures by Defendant of the material facts

described and detailed herein constitute false and misleading advertising and, therefore, constitute

violations of Cal. Bus. & Prof Code §§ 17500, et seq.

                  As a result of Defendant’s false advertising, Defendant has fraudulently obtained

and continues to fraudulently obtain money from Plaintiffs Baldyga and Cohen and the California

Class members.

                  Plaintiffs Baldyga and Cohen request that this Court cause Defendant to restore

this fraudulently obtained money to Plaintiffs Baldyga and Cohen and the members of the

California Class, to disgorge the profits the Defendant made on these transactions, and to enjoin

Defendant from violating the FAL or violating it in the same fashion in the future as discussed

herein. Plaintiffs Baldyga and Cohen and the California Class Members may be irreparably

harmed and/or denied an effective and complete remedy if the Court does not grant such an order.




                                                 89
       941485.1
                           TWELFTH CLAIM FOR RELIEF
          VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW
                             Cal. Bus. & Prof. Code §§ 17200, et seq.
                       Unlawful, Unfair, and Fraudulent Prongs
              (By Plaintiffs Baldyga and Cohen on Behalf of the California Class)

                  Plaintiffs Baldyga and Cohen reassert the allegations set forth in paragraphs 1

through 187 and incorporate such allegations by reference herein.

                  Plaintiffs Baldyga and Cohen bring this claim on behalf of the California Class

members against Defendant for violation of California’s Unfair Competition Law, Cal. Bus. &

Prof. Code § 17200, et seq. (“UCL”).

                  The UCL provides, in pertinent part, that “unfair competition shall mean and

include unlawful, unfair or fraudulent business practices and unfair, deceptive, untrue or

misleading advertising.” Cal. Bus. & Prof. Code § 17200.

                  Under the UCL, a business act or practice is “unlawful” if it violates any

established state or federal law.

                  Defendant’s misleading advertising of the Products was and continues to be

“unlawful” because it violates the CLRA, the FAL, and other applicable laws as described herein.

                  As a result of Defendant’s unlawful business acts and practices, Defendant has

unlawfully obtained money from Plaintiffs Baldyga and Cohen and the California Class members.

                  Under the UCL, a business act or practice is “unfair” if the defendant’s conduct is

substantially injurious to consumers, offends public policy, and is immoral, unethical, oppressive,

and unscrupulous, as the benefits for committing such acts or practices are outweighed by the

gravity of the harm to the alleged victims.




                                                  90
       941485.1
                  Defendant’s conduct was and continues to be of no benefit to purchasers of the

Products, as it is misleading, unfair, unlawful, and is injurious to consumers who rely on the

Products’ packaging and marketing.

                  There is no benefit to consumers or competition in allowing Defendant to

deceptively market, advertise, package and label the Products. Therefore, Defendant’s conduct

was and continues to be “unfair.”

                  As a result of Defendant’s unfair business acts and practices, Defendant has

unfairly obtained and continues to unfairly obtain money from Plaintiffs Baldyga and Cohen and

the California Class members.

                  Under the UCL, a business act or practice is “fraudulent” if it actually deceives or

is likely to deceive members of the consuming public.

                  Defendant’s conduct here was and continues to be fraudulent because it has the

effect of deceiving consumers into believing that the Products are safe, gentle and non-irritating,

“free of harsh ingredients,” superior to other products with “harsh ingredients such as sulfates,”

and that the “products cannot cause hair loss” and “won’t cause breakage.”

                  In reality, the Products do not have the safe, gentle, non-irritating qualities

described on the Product labels or in Defendant’s uniform marketing and advertising campaign.

Rather, the Products are defective because they have the propensity to cause, and have caused,

adverse reactions, such as hair loss, hair breakage and scalp irritation, rendering the Products

unsafe and unsuitable for consumer use as marketed by Defendant. Defendant’s conduct is also

fraudulent because Defendant fails to disclose material information about the Products, including

that they have the propensity to cause, and have caused, these adverse reactions.




                                                   91
       941485.1
                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the Products is because “curly hair is more fragile and more prone to breakage,” and

that their personal “lifestyle” and “stress” is the cause of these adverse reactions because the

“products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant’s efforts to conceal and downplay the complaints of consumers who

have experienced adverse reactions as a result of using the Products has resulted in a pointed

attack on unwitting consumers, and a dubious attempt to shift the blame to consumers for these

adverse reactions.

                  Defendant violated UCL § 17200’s prohibition against engaging in unlawful acts

and practices by engaging in false and misleading advertising and by omitting material facts from

purchasers of Defendant’s Products. As alleged more fully herein, Defendant’s marketing and

sale of Defendant’s Products, and more specifically their failure to inform customers of the health

and safety risks inherent in Defendant’s Products, violated Cal. Civ. Code §§ 1750, et seq.,

common law, and other statutory violations as alleged herein. Plaintiffs reserve the right to allege

other violations of the law, which constitute other unlawful business acts and practices. As alleged

herein, Defendant continues to misrepresent the Products’ abilities and continues to deny that the

Products pose health and safety risks, Defendant has not recalled its Products nor provided any

remedial efforts including a warning disclosing their possible risks, and Defendant’s conduct is

ongoing and continues to this date.

                  Defendant violated UCL § 17200’s prohibition against unfair conduct by failing

to inform its customers about Defendant’s Products’ abilities and their potential health and safety



                                                 92
       941485.1
risks; engaging in a pattern or practice of concealing those facts and continuing to sell those

Products despite Defendant’s knowledge that they are misrepresented and carry health and safety

risks (including the risks of hair loss, excessive shedding, and scalp irritation) – thereby depriving

customers of the value of Defendant’s Products as represented. This conduct is substantially

injurious to consumers, offends public policy, is immoral, unethical, oppressive, and

unscrupulous as the gravity of the conduct outweighs any alleged benefit. Specifically, the health

and safety risks were outweighed by Defendant’s profit motive. Defendant engaged in this

conduct at the expense of its customers’ rights when other, lawful alternatives were available

(such as providing customers with full information about Defendant’s Products, including the

known risks and potential side effects of use, prior to purchase).

                  Defendant engaged in this conduct to gain an unfair commercial advantage over

its competitors, seeking to avoid public knowledge of the abilities of Defendant’s Products and

their defects to avoid damage to their sales or reputation. Defendant withheld critical and material

information from Plaintiffs Baldyga and Cohen and California Class members, competitors, and

the marketplace, all to Defendant’s unfair competitive advantage.

                  Defendant’s business practices, as alleged herein, constitute fraudulent conduct

because they were likely to deceive, and did deceive, California Class members into purchasing

Defendant’s Products when those Products were misrepresented and defective with health and

safety risks and otherwise did not perform as advertised.

                  Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.

                  As a direct and proximate result of Defendant’s unfair, unlawful, and fraudulent

acts and practices, Plaintiffs Baldyga and Cohen and the California Class members were injured



                                                 93
       941485.1
and lost money or property, including from not receiving the benefit of their bargain in purchasing

Defendant’s Products, and increased time and expense in dealing with treating damages from the

use of Defendant’s Products.

                  Defendant recklessly disregarded Plaintiffs Baldyga and Cohen and the California

Class members’ rights. Defendant’s knowledge of the Products’ false claims and health and safety

risks put it on notice that the Defendant’s Products were not as it advertised.

                  Plaintiffs Baldyga and Cohen request that this Court cause Defendant to restore

this unlawfully, unfairly, and fraudulently obtained money to Plaintiffs Baldyga and Cohen and

the California Class members, to disgorge the profits Defendant made on these transactions, and

to enjoin Defendant from violating the UCL or violating it in the same fashion in the future as

discussed herein. Plaintiffs Baldyga and Cohen and the California Class members may be

irreparably harmed and/or denied an effective and complete remedy if the Court does not grant

such an order.

                               THIRTEENTH CLAIM FOR RELIEF
                         VIOLATION OF THE FLORIDA DECEPTIVE
                             AND UNFAIR TRADE PRACTICES ACT
                                     Fla. Stat. § 501.201 et seq.
                  (By Plaintiffs Nunez and Petersen on Behalf of the Florida Class)

                  Plaintiffs Petersen and Nunez hereby reassert the allegations set forth in

paragraphs 1 through 187 and incorporate such allegations by reference herein.

                  Plaintiffs Petersen and Nunez bring this claim on behalf of the Florida Class

against Defendant for violation of the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat.

Ann. § 501.201 et seq. (“FDUTPA”).




                                                 94
       941485.1
                  Plaintiffs Petersen and Nunez and all Florida Class members are “consumers” and

the transactions at issue in this Complaint constitute “trade or commerce” as defined by FDUTPA.

See id. § 501.203(7)-(8).

                  The Products are “goods” within the meaning of FDUTPA.

                  FDUTPA provides that “[u]nfair methods of competition, unconscionable acts or

practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce are

hereby declared unlawful.” Fla. Stat. Ann. § 501.204.

                  For the reasons discussed herein, Defendant violated and continues to violate

FDUTPA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by Florida Statute §501.201, et seq. Defendant’s acts and practices, including its

omissions, described herein, were likely to, and did in fact, deceive and mislead members of the

public, including consumers acting reasonably under the circumstances, to their detriment.

                  Defendant repeatedly advertised, both on the Product labels and on its website,

through a national advertising campaign, among other items, that the Products are safe, gentle

and non-irritating, “free of harsh ingredients,” superior to other products with “harsh ingredients

such as sulfates,” and that the “products cannot cause hair loss” and “won’t cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaigns. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage, and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.




                                                  95
       941485.1
                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the Products is because “curly hair is more fragile and more prone to breakage,” and

that their personal “lifestyle” and “stress” is the cause of these adverse reactions because the

“products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant’s efforts to conceal and downplay the complaints of consumers who

have experienced adverse reactions as a result of using the Products has resulted in a pointed

attack on unwitting consumers, and a dubious attempt to shift the blame to consumers for these

adverse reactions.

                  Defendant’s deceptive and unlawful acts and practices described herein were

likely to deceive, and did deceive, consumers acting reasonably under the circumstances.

Consumers, including Plaintiffs Petersen and Nunez and Florida Class Members, would not have

purchased the Products, or would have paid less for them, had they known that the Products were

defective.

                  Defendant’s violations described herein present a continuing risk to Plaintiffs

Petersen and Nunez, Florida Class members, and the general public. Defendant’s unlawful acts

and practices complained of herein affect the public interest.




                                                 96
       941485.1
                  As a result of Defendant’s misconduct, Plaintiffs Petersen and Nunez and Florida

Class members have been harmed and suffered actual damages in that the Products cannot be

safely used as intended.

                  As a direct and proximate result of Defendant’s unfair or deceptive acts or

practices, Plaintiffs Petersen and Nunez and Florida Class members have been damaged, and are

entitled to recover actual damages to the extent permitted by law, including class action rules, in

an amount to be proven at trial.

                  Plaintiffs Petersen and Nunez seek an order enjoining Defendant’s unfair,

unlawful, and/or deceptive practices, attorneys’ fees, and any other just and proper relief available

under FDUTPA and applicable law.

                      FOURTEENTH CLAIM FOR RELIEF
   VIOLATION OF GEORGIA UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          Ga. Code Ann. §§ 10-1-390, et seq.
                (By Plaintiff Williams on Behalf of the Georgia Class)
                                                1.
          Plaintiff Williams reasserts the allegations set forth in paragraphs 1 through 187

and incorporates such allegations by reference herein.

                  Plaintiff Williams brings this claim on behalf of herself and the Georgia Class for

violations of the Georgia Uniform Deceptive Trade Practices Act (“Georgia UDTPA”).

                  Plaintiff Williams and Georgia Class members are “persons” within the meaning

of § 10-1-371(5) of the Georgia UDTPA.

                  Defendant received notice pursuant to Ga. Code Ann. § 10-1-399 concerning its

wrongful conduct as alleged herein by Plaintiff Williams and Georgia Class members.

                  Defendant’s conduct described herein is in violation of the Georgia Uniform

Deceptive Trade Practices Act. Defendant engaged in deceptive trade practices in the conduct of

its business, in violation of Ga. Code Ann. § 10-1-372(a)(5) by, among other things, representing


                                                  97
       941485.1
that Defendant’s Products have characteristics, ingredients, uses, or benefits that they do not have.

Defendant representations and omissions were material because they were likely to deceive

reasonable consumers.

                  Defendant repeatedly advertised, both on the Product labels and on its website,

through a national advertising campaign, among other items, that the Products are safe, gentle

and non-irritating, “free of harsh ingredients,” superior to other products with “harsh ingredients

such as sulfates,” and that the “products cannot cause hair loss” and “won’t cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant’s efforts to conceal and downplay the complaints of consumers who

have experienced adverse reactions as a result of using the Products has resulted in a pointed



                                                  98
       941485.1
attack on unwitting consumers, and a dubious attempt to shift the blame to consumers for these

adverse reactions.

                    As a direct and proximate result of Defendant deceptive acts and practices,

Plaintiff Williams and Georgia Class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the Defendant’s Products.

                    Plaintiff Williams and Georgia Class members seek all relief allowed by law,

including injunctive relief, and reasonable attorneys’ fees and costs, under Ga. Code Ann. § 10-

1-373.

                               FIFTEENTH CLAIM FOR RELIEF
                    VIOLATION OF THE ILLINOIS CONSUMER FRAUD
                        AND DECEPTIVE BUSINESS PRACTICES ACT
                                      815 ILCS §§ 505, et seq.
              (By Plaintiffs Martinez-Villa and Shaikh on Behalf of the Illinois Class)

                    Plaintiffs Martinez-Villa and Shaikh reassert the allegations set forth in paragraphs

1 through 187 and incorporate such allegations by reference herein.

                    Plaintiffs Martinez-Villa and Shaikh bring this claim on behalf of themselves and

the Illinois Class members for violations of the Illinois Consumer Fraud and Deceptive Business

Practices Act, 815 ILCS §§ 505, et seq.

                    Defendant constitutes a “person” as defined by 815 ILCS §§ 505/1(c).

                    Plaintiffs Martinez-Villa and Shaikh and Illinois Class members are “consumers”

as defined by 815 ILCS §§ 505/1(e).

                    Defendant’s conduct as described herein was in the conduct of “trade” or

“commerce” as defined by 815 ILCS § 505/1(f). Defendant’s conduct is described in full detail

above.



                                                     99
         941485.1
                  Defendant’s deceptive, unfair, and unlawful trade acts or practices, as described

herein, are in violation of 815 ILCS § 505/2.

                  As described herein, Defendant repeatedly advertised, both on the Product labels

and on its website, through a national advertising campaign, among other items, that the Products

are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products with

“harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and “won’t

cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.



                                                 100
       941485.1
                  Defendant intended to mislead Plaintiffs Martinez-Villa and Shaikh and Illinois

Class members and induce them to rely on its misrepresentations and omissions.

                  The above-described unfair and deceptive practices and acts by Defendant were

immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury that these

consumers could not reasonably avoid; this substantial injury outweighed any benefit to

consumers or to competition.

                  Defendant acted intentionally, knowingly, and maliciously to violate Illinois’

Consumer Fraud Act, and recklessly disregarded Plaintiffs Martinez-Villa and Shaikh and Illinois

Class members’ rights. Defendant’s knowledge of Defendant’s Products’ abilities and health and

safety risks from their use put them on notice that Defendant’s Products were not as they

advertised.

                  As a direct and proximate result of Defendant’s deceptive acts and practices,

Plaintiffs Martinez-Villa and Shaikh and Illinois Class members have suffered and will continue

to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from not receiving the benefit of their bargain in purchasing Defendant’s

Products, and increased time and expense in dealing with treating damages from the use of

Defendant’s Products.

                  Plaintiffs Martinez-Villa and Shaikh and Illinois Class members seek all monetary

and non-monetary relief allowed by law, including damages, restitution, punitive damages,

injunctive and declaratory relief, and reasonable attorneys’ fees and costs.




                                                 101
       941485.1
                             SIXTEENTH CLAIM FOR RELIEF
                         VIOLATION OF THE ILLINOIS UNIFORM
                           DECEPTIVE TRADE PRACTICES ACT
                                     ILCS §§ 510/2, et seq.
            (By Plaintiffs Martinez-Villa and Shaikh on Behalf of the Illinois Class)

                  Plaintiffs Martinez-Villa and Shaikh reassert the allegations set forth in paragraphs

1 through 187 and incorporate such allegations by reference herein.

                  Plaintiffs Martinez-Villa and Shaikh bring this claim on behalf of themselves and

the Illinois Class for violations of the Illinois Uniform Deceptive Trade Practices Act, ILCS §§

510/2, et seq.

                  Defendant constitutes a “person” as defined by 815 ILCS §§ 510/1(5).

                  Defendant engaged in deceptive trade practices in the conduct of its business, in

violation of 815 ILCS §§ 510/2(a), including:

                  a.     Defendant designed, formulated, manufactured, labeled, packaged,
                         marketed, advertised, distributed and sold the Products when they knew, or
                         should have known, that the Products have the propensity to cause, and
                         have caused, adverse reactions, such as hair loss, hair breakage and scalp
                         irritation, rendering the Products unsafe and unsuitable for consumer use
                         as marketed by Defendant.

                  b.     Defendant knew or should have known that the Products have the
                         propensity to cause, and have caused, adverse reactions, such as hair loss,
                         hair breakage and scalp irritation, which was unknown to and would not
                         easily be discovered by Plaintiffs and Class Members, and would defeat
                         their ordinary, foreseeable, and reasonable expectations concerning the
                         performance of the Products so that consumers would not get the benefit
                         of their bargain;

                  c.     Defendant knew or should have known that the Products have the
                         propensity to cause, and have caused, adverse reactions, such as hair loss,
                         hair breakage and scalp irritation, but nevertheless, failed to disclose and/or
                         concealed that the Products can cause, and had caused, adverse reactions
                         when used as intended;

                  d.     Marketing and selling the Products, which relied upon false claims, while at
                         the same time exposing consumers to health and safety risks solely to
                         increase profits;


                                                  102
       941485.1
                  e.     Concealing material information from consumers regarding the true nature
                         of the defects in Defendant’s Products in order to impact consumer
                         purchasing behavior.

                  f.     Making affirmative public representations about benefits of the Products
                         while, at the same time, not ensuring that consumer health and safety.

                  As described herein, Defendant repeatedly advertised, both on the Product labels

and on its website, through a national advertising campaign, among other items, that the Products

are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products with

“harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and “won’t

cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”



                                                 103
       941485.1
                   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.

                   The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs

Martinez-Villa and Shaikh and Illinois Class members that they could not reasonably avoid; this

substantial injury outweighed any benefits to consumers or to competition.

                   As a direct and proximate result of Defendant’s deceptive acts and practices,

Plaintiffs Martinez-Villa and Shaikh and Illinois Class members have suffered and will continue

to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from not receiving the benefit of their bargain in purchasing Defendant’s

Products, and increased time and expense in treating damages caused by the Products.

                   Plaintiffs Martinez-Villa and Shaikh and Illinois Class members seek all monetary

and non-monetary relief allowed by law, including injunctive relief and reasonable attorney’s

fees.

                       SEVENTEENTH CLAIM FOR RELIEF
          VIOLATION OF THE KENTUCKY CONSUMER PROTECTION ACT
                            Ky. Rev. Stat. §§ 367.110, et seq.
                 (By Plaintiff Petersen on Behalf of the Kentucky Class)

                   Plaintiff Petersen reasserts the allegations set forth in paragraphs 1 through 187

and incorporates such allegations by reference herein.

                   Defendant is a “person” as defined by Ky. Rev. Stat. § 367.110(1).

                   Defendant advertised, offered, or sold goods or services in Kentucky and engaged

in trade or commerce directly or indirectly affecting the people of Kentucky, as defined by Ky.

Rev. Stat. 367.110(2).




                                                  104
        941485.1
                  Defendant engaged in unfair, false, misleading, deceptive, and unconscionable

acts or practices, in violation of Ky. Rev. Stat. § 367.170 as described herein.

                  Defendant repeatedly advertised, both on the Product labels and on its website,

through a national advertising campaign, among other items, that the Products are safe, gentle

and non-irritating, “free of harsh ingredients,” superior to other products with “harsh ingredients

such as sulfates,” and that the “products cannot cause hair loss” and “won’t cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage, and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.




                                                 105
       941485.1
                  Defendant intended to mislead Plaintiff Petersen and Kentucky Class members and

induce them to rely on its misrepresentations and omissions.

                  Plaintiff Petersen and Kentucky Class members purchased goods or services for

personal, family, or household purposes and suffered ascertainable losses of money or property

and sustained personal injuries as a result of Defendant’s unlawful acts and practices.

                  The above unlawful acts and practices by Defendant were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff Petersen and

Kentucky Class members that they could not reasonably avoid; this substantial injury outweighed

any benefits to consumers or to competition.

                  Defendant acted intentionally, knowingly, and maliciously to violate Kentucky’s

Consumer Protection Act, and recklessly disregarded Plaintiff Petersen and Kentucky Class

members’ rights.

                  As a direct and proximate result of Defendant’s unlawful acts and practices,

Plaintiff Petersen and Kentucky Class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Defendant as they would not have paid Defendant for

goods and services or would have paid less for such goods and services but for Defendant’s

violations alleged herein; the purchase price of the Products and damage related to personal

injuries sustained.

                  Plaintiff Petersen and Kentucky Class members seek all monetary and non-

monetary relief allowed by law, including damages, punitive damages, restitution or other

equitable relief, injunctive relief, and reasonable attorneys’ fees and costs.




                                                106
       941485.1
                       EIGHTEENTH CLAIM FOR RELIEF
     VIOLATIONS OF THE MASSACHUSETTS CONSUMER PROTECTION ACT
                         Mass. Gen. Laws Ch. 93A § 1, et seq.
            (By Plaintiff McCreary on Behalf of the Massachusetts Class)

                    Plaintiff McCreary reasserts the allegations set forth in paragraphs 1 through 187

and incorporates such allegations by reference herein.

                    Plaintiff McCreary brings this claim on behalf of herself and the Massachusetts

Class.

                    This cause of action is brought pursuant to Mass. Gen. Laws ch. 93A § 2 (the

“MCPA”), which prohibits “[u]nfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce.”

                    Defendant’s design, manufacture, distribution, marketing, advertising, labeling,

and sale of Defendant’s Products constitutes “trade or commerce.”

                    Defendant’s conduct was an unfair method of competition, and an unfair or

deceptive act or practice within the conduct of commerce within the Commonwealth of

Massachusetts.

                    Defendant’s unlawful conduct substantially affected Massachusetts’ trade and

commerce.

                    As described herein, Defendant repeatedly advertised, both on the Product labels

and on its website, through a national advertising campaign, among other items, that the Products

are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products with

“harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and “won’t

cause breakage.”

                    Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and


                                                   107
         941485.1
advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant’s conduct alleged herein violates the MCPA in that Defendant engaged

in the unfair acts and deceptive practices as described herein, which included marketing directed

at Plaintiff and the Class, conveying that its products were safe. Defendant’s marketing and sale

of the product failed to disclose health and safety risks associated with Defendant’s Products.

Defendant’s representations and omissions concerning the Products were deceptive, false, and

misleading given the health and safety risks described herein. Such conduct is inherently and

materially deceptive and misleading in a material respect, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive, or misleading by Defendant.

                  Defendant’s acts and practices described above were likely to mislead a reasonable

consumer acting reasonably under the circumstances.




                                                 108
       941485.1
                  Defendant’s violation of the MCPA was willful and knowing. As described above,

at all relevant times, Defendant knew that its Products presented certain health and safety risks

but nonetheless, Defendant continued to sell the Products in the United States in order to increase

its own profits.

                  As a result of Defendant’s deceptive and misleading acts, Plaintiff McCreary and

the members of the Massachusetts Class have been injured because they purchased the Products

at the price or prices offered based on Defendant’s misrepresentations, material omissions and

without full disclosure of the material facts discussed above.

                  On February 19, 2020, Plaintiff McCreary sent a written demand for relief as

required under Sec. 93A, et seq., In addition, upon information and belief, Plaintiffs in a related

action sent a pre-suit notice to Defendant on February 7, 2020. Defendant has failed and refused

to provide the compensation requested therein.

                  By reason of the foregoing, Plaintiff McCreary and the Massachusetts Class are

entitled to seek all forms of relief, including up to treble damages and reasonable attorney’s fees

and costs under Mass. Gen. Laws ch. 93A § 9.

                      NINETEENTH CLAIM FOR RELIEF
    VIOLATION OF MINNESOTA’S PREVENTION OF CONSUMER FRAUD ACT
            Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq.
              (By Plaintiff Petersen on Behalf of the Minnesota Class)

                  Plaintiff Petersen reasserts the allegations set forth in paragraphs 1 through 187

and incorporates such allegations by reference herein.

                  Plaintiff Petersen bring this claim on behalf of herself and the Minnesota Class for

violation of Minnesota’s Prevention of Consumer Fraud Act, Minn. Stat. §§ 325F.68, et seq. and

Minn. Stat. §§ 8.31, et seq.




                                                  109
       941485.1
                  Defendant, Plaintiff Petersen, and members of the Minnesota Class are each a

“person” as defined by Minn. Stat. § 325F.68(3).

                  Defendant’s goods, services, commodities, and intangibles (specifically, its

Defendant’s Products) are “merchandise” as defined by Minn. Stat. § 325F.68(2).

                  Defendant engaged in “sales” as defined by Minn. Stat. § 325F.68(4).

                  Defendant engaged in fraud, false pretense, false promise, misrepresentation,

misleading statements, and deceptive practices in connection with the sale of merchandise, in

violation of Minn. Stat. § 325F.69(1), as described herein.

                  As described herein, Defendant repeatedly advertised, both on the Product labels

and on its website, through a national advertising campaign, among other items, that the Products

are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products with

“harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and “won’t

cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, DevaCurl has



                                                 110
       941485.1
engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.

                  Defendant’s fraudulent, misleading, and deceptive practices affected the public

interest, including millions of Minnesotans who purchased and/or used Defendant’s Products.

                  As a direct and proximate result of Defendant’s deceptive acts and practices,

Plaintiff Petersen and Minnesota class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing Defendant’s Products, and increased

time and expense in treating the damages caused by the Products.

                  Plaintiff Petersen and Minnesota class members seek all monetary and non-

monetary relief allowed by law, including damages, declaratory or other equitable relief, and

attorneys’ fees, disbursements, and costs.

                              TWENTIETH CLAIM FOR RELIEF
                        VIOLATION OF THE MINNESOTA UNIFORM
                            DECEPTIVE TRADE PRACTICES ACT
                                   Minn. Stat. §§ 325D.43, et seq.
                      (By Plaintiff Petersen on Behalf of the Minnesota Class)

                  Plaintiff Petersen reasserts the allegations set forth in paragraphs 1 through 187

and incorporate such allegations by reference herein.




                                                 111
       941485.1
                  Plaintiff Petersen bring this claim on behalf of herself and the Minnesota Class for

violation of the Minnesota Uniform Deceptive Trade Practices Act, Minn. Stat. §§ 325D.43, et

seq.

                  By engaging in deceptive trade practices in the course of its business and vocation,

directly or indirectly affecting the people of Minnesota, Defendant violated Minn. Stat. §

325D.44, including the following provisions: (a) representing that its goods and services had

characteristics, uses, and benefits that they did not have, in violation of Minn. Stat. §

325D.44(1)(5); (b) representing that goods and services are of a particular standard or quality

when they are of another, in violation of Minn. Stat. § 325D.44(1)(7); (c) advertising goods and

services with intent not to sell them as advertised, in violation of Minn. Stat. § 325D.44(1)(9);

and (d) engaging in other conduct which similarly creates a likelihood of confusion or

misunderstanding, in violation of Minn. Stat. § 325D.44(1)(13).

                  As described herein, Defendant repeatedly advertised, both on the Product labels

and on its website, through a national advertising campaign, among other items, that the Products

are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products with

“harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and “won’t

cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.




                                                  112
       941485.1
                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.

                  Had Defendant disclosed to Plaintiff Petersen and Minnesota Class members that

they misrepresented Defendant’s Products, omitted material information regarding the risk

involved with use of the Products and true abilities of those Defendant’s Products, and were

otherwise engaged in common business practices that ultimately hurt consumers, Defendant

would have been unable to continue selling defective Products. Instead, Defendant represented

that its Products promoted healthy hair, were free of harsh ingredients, made with nourishing,

hydrating ingredients, free of sulfates, parabens, and silicones to gently cleanse curls, sourced

from the highest-quality, good-for-you ingredients from around the world, without disclosing

their potential risks. Plaintiffs and the Minnesota Class members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have discovered

with reasonable diligence.




                                                113
       941485.1
                  Defendant’s knowledge of Defendant’s Products’ abilities and health and safety

risks put them on notice that Defendant’s Products were not as they advertised.

                  As a direct and proximate result of Defendant’s deceptive acts and practices,

Plaintiff Petersen and Minnesota Class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing Defendant’s Products, and increased

time and expense in treating the damages they caused.

                  Plaintiff Petersen and Minnesota Class members seek all monetary and non-

monetary relief allowed by law, including declaratory relief and attorneys’ fees and costs.

                     TWENTY-FIRST CLAIM FOR RELIEF
       VIOLATION OF THE MINNESOTA UNFAIR TRADE PRACTICES ACT,
                                 Minn. Stat. § 325D.13
               (By Plaintiff Petersen on Behalf of the Minnesota Class)

                  Plaintiff Petersen reasserts the allegations set forth in paragraphs 1 through 187

and incorporates such allegations by reference herein.

                  Plaintiff Petersen brings this claim on behalf of herself and the Minnesota Class

for violation of the Minnesota Unfair Trade Practices Act, Minn. Stat. § 325D.13.

                  Statute § 325D.13 provides: “No person shall, in connection with the sale of

merchandise, knowingly misrepresent, directly or indirectly, the true quality, ingredients or origin

of such merchandise.” A violation of section 325D.13 constitutes “unfair and fraudulent

competition and unsound and uneconomic methods of distribution.

                  Defendant is a “person” for purposed of this statute.

                  Defendant’s hair care products are “merchandise” for the purposes of this statute.




                                                  114
       941485.1
                  As alleged herein, Defendant has repeatedly violated Minnesota Statutes, section

325D.13 by knowingly misrepresenting, directly, or indirectly, the true quality and ingredients of

its hair care products.

                  As described herein, Defendant repeatedly advertised, both on the Product labels

and on its website, through a national advertising campaign, among other items, that the Products

are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products with

“harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and “won’t

cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”




                                                 115
       941485.1
                  Defendant also repeatedly violated Minnesota Statutes, section 325D.13 in

connection with the sale of its Products by omitting material information such that it knowingly

misrepresented, directly and/or indirectly, the true quality of its products, including by failing to

sufficiently disclose that its Products contain known allergens or irritants, and by failing to

disclose that its Products could cause hair loss, hair damage, hair thinning, balding, excessive

shedding, and scalp injury.

                  Plaintiff Petersen and the Minnesota Class have suffered loss by paying more than

they would have otherwise paid for Defendant’s hair care Products and by receiving Products of

a lower quality than they were promised by Defendant.

                  Defendant’s conduct, practices, actions, and material omissions described in this

Complaint constitute multiple, separate violations of Minnesota Statutes, section 325D.13.

                          TWENTY-SECOND CLAIM FOR RELIEF
                  VIOLATION OF THE MINNESOTA FALSE STATEMENT
                                    IN ADVERTISMENT ACT
                                       Minn. Stat. § 325F.67
                     (By Plaintiff Petersen on Behalf of the Minnesota Class)

                  Plaintiff Petersen reasserts the allegations set forth in paragraphs 1 through 187

and incorporates such allegations by reference herein.

                  Plaintiff Petersen brings this claim on behalf of herself and the Minnesota Class

for violation of the Minnesota False Statement in Advertisement Act, Minn. Stat. § 325F.67.

                  Defendant has repeatedly violated Minnesota Statutes, section 325F.67 by directly

or indirectly making, publishing, disseminating, circulating, and placing before the public, in

Minnesota, advertisements in print, radio, television, and/or online over the Internet which

contained material assertions, representations, or statements of fact that are untrue, deceptive, or

misleading.



                                                 116
       941485.1
                  As described herein, Defendant repeatedly advertised, both on the Product labels

and on its website, through a national advertising campaign, among other items, that the Products

are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products with

“harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and “won’t

cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the Product reformulations as a result of

consumer concerns, and admissions that its Products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant also repeatedly violated Minnesota Statutes, section 325F.67 by

directly or indirectly making, publishing, disseminating, circulating, and/or placing before the

public, in Minnesota, advertisements in print, radio, television, and/or online over the Internet

which contained material assertions, representations, or statements of fact thar are untrue,



                                                 117
       941485.1
deceptive, or misleading by omitting material information and by, among other things, failing to

disclose that even with ordinary use its Products could cause hair loss, hair damage, hair thinning,

excessive shedding, balding, and scalp injury.

                  Given the nature and quality of the representations Defendant made in its

advertisements, the actual and special knowledge it had, and the other circumstances described in

this Complaint, Defendant had a duty to sufficiently disclose all material facts to potential

consumers in connection with its marketing and sale of its hair care products. The company’s

failure to disclose this material information constitutes additional false advertising in violation of

Minnesota Statutes, section 325F.67.

                  Due to the deceptive and fraudulent conduct, representations, and material

omissions described in this Complaint, Plaintiff Petersen and the Minnesota Class members have

made payments to Defendant for hair care products that they otherwise would not have purchased

or paid for and by receiving products of a lower quality than they were promised by Defendant.

                  Defendant’s conduct, practices, actions, and material omissions described in this

Complaint constitute multiple, separate violations of Minnesota Statutes, section 325F.67.

                      TWENTY-THIRD CLAIM FOR RELIEF
        VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT
                            Mo. Rev. Stat. §§ 407.010, et seq.
               (By Plaintiff Shewmaker on Behalf of the Missouri Class)

                  Plaintiff Shewmaker reasserts the allegations set forth in paragraphs 1 through 187

and incorporates such allegations by reference herein.

                  Plaintiff Shewmaker brings this claim on behalf of herself and the Missouri class

for violation of the Missouri Merchandising Practices Act, Mo. Rev. Stat. §§ 407.010, et seq.

                  Defendant is a “person” as defined by Mo. Rev. Stat. § 407.010(5).




                                                  118
       941485.1
                  Defendant advertised, offered, or sold goods or services in Missouri and engaged

in trade or commerce directly or indirectly affecting the people of Missouri, as defined by Mo.

Rev. Stat. § 407.010(4), (6) and (7).

                  Plaintiff Shewmaker and Missouri class members purchased goods primarily for

personal, family, or household purposes.

                  Defendant engaged in unlawful, unfair, and deceptive acts and practices, in

connection with the sale or advertisement of merchandise in trade or commerce, in violation of

Mo. Rev. Stat. § 407.020(1), as described herein.

                  As described herein, Defendant repeatedly advertised, both on the Product labels

and on its website, through a national advertising campaign, among other items, that the Products

are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products with

“harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and “won’t

cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Further, as described herein, despite the Product reformulations as a result of

consumer concerns, and admissions that its Products contain known allergens, DevaCurl has



                                                 119
       941485.1
engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.

                  Defendant recklessly disregarded Plaintiff Shewmaker’s and Missouri Class

members’ rights.

                  Defendant’s knowledge of the Defendant’s Products’ abilities and safety and

health risk put them on notice that Defendant’s Products were not as they advertised.

                  As a direct and proximate result of Defendant’s deceptive acts and practices,

Plaintiff Shewmaker and Missouri Class members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from not receiving the benefit of their bargain in purchasing Defendant’s Products, and

increased time and expense in treating the damages caused by the Products.

                  Plaintiff Shewmaker and Missouri Class members seek all monetary and non-

monetary relief allowed by law, including actual damages, punitive damages, attorneys’ fees and

costs, declaratory relief, and any other appropriate relief.

                           TWENTY-FOURTH CLAIM FOR RELIEF
                   VIOLATION OF THE NEW JERSEY CONSUMER FRAUD ACT
                                  N.J. Stat. Ann. §§ 56:8-1, et seq.
                        (By Plaintiff Hall on Behalf of the New Jersey Class)

                  Plaintiff Hall reasserts the allegations set forth in paragraphs 1 through 187 and

incorporates such allegations by reference herein.




                                                 120
       941485.1
                  Plaintiff Hall brings this claim on behalf of herself and the New Jersey Class for

violation of the New Jersey Consumer Fraud Act, N.J. Stat. Ann §§ 56:8-1, et seq.

                  Defendant is a “person,” as defined by N.J. Stat. Ann. § 56:8-1(d).

                  Defendant sells “merchandise,” as defined by N.J. Stat. Ann. § 56:8-1(c) and (e).

                  The New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8-1, et seq., prohibits

unconscionable commercial practices, deception, fraud, false pretense, false promise,

misrepresentation, as well as the knowing concealment, suppression, or omission of any material

fact with the intent that others rely on the concealment, omission, or fact, in connection with the

sale or advertisement of any merchandise.

                  As described herein, Defendant repeatedly advertised, both on the Product labels

and on its website, through a national advertising campaign, among other items, that the Products

are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products with

“harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and “won’t

cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.




                                                 121
       941485.1
                  Further, as described herein, despite the Product reformulations as a result of

consumer concerns, and admissions that its Products contain known allergens, DevaCurl has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the DevaCurl Products is because “curly hair is more fragile and more prone to

breakage,” and that their personal “lifestyle” and “stress” is the cause of these adverse reactions

because the “products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant representations and omissions were material because they were likely

to deceive reasonable consumers.

                  As a direct and proximate result of Defendant deceptive acts and practices,

Plaintiff Hall and New Jersey Class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the Defendant’s Products, and

increased time and expense in treating the damage they caused.

                  Plaintiff Hall and New Jersey Class members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, other equitable relief, actual damages, treble

damages, restitution, and attorneys’ fees, filing fees, and costs.

                      TWENTY-FIFTH CLAIM FOR RELIEF
     VIOLATIONS OF THE NEW YORK DECEPTIVE TRADE PRACTICES ACT
                       New York Gen. Bus. Law § 349, et seq.
           (on behalf of Plaintiffs Hall and Muniz and the New York Class)

                  Plaintiffs Hall and Muniz reassert the allegations set forth in paragraphs 1 through

187 and incorporate such allegations by reference herein.

                  Plaintiffs Hall and Muniz bring this claim on behalf of themselves and the New

York Class.




                                                  122
       941485.1
                  The New York Deceptive Acts and Practices Act makes unlawful “[d]eceptive acts

or practices in the conduct of any business, trade or commerce.” N.Y. Gen. Bus. Law § 349.

                  Defendant engaged in deceptive acts or practices in the conduct of its business,

trade, and commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349, as

described herein.

                  Defendant’s foregoing acts and practices, including its omissions, were directed at

consumers.

                  Defendant’s representations and omissions were material, in part, because they

concerned an essential part of the Products’ functionality and safety, and also because they were

likely to deceive reasonable consumers.

                  Defendant’s foregoing deceptive acts and practices, including their omissions,

were and are deceptive acts or practices in violation of New York’s General Business Law section

349, Deceptive Acts and Practices, N.Y. Gen. Bus. Law 349, et. seq., in that:

       a.         Defendant designed, formulated, manufactured, labeled, packaged, marketed,
                  advertised, distributed and sold the Products when they knew, or should have
                  known, that the Products have the propensity to cause, and have caused, adverse
                  reactions, such as hair loss, hair breakage and scalp irritation, rendering the
                  Products unsafe and unsuitable for consumer use as marketed by Defendant.

       b.         Defendant knew or should have known that the Products that the Products have
                  the propensity to cause, and have caused, adverse reactions, such as hair loss, hair
                  breakage and scalp irritation, which was unknown to and would not easily be
                  discovered by Plaintiffs and Class Members, and would defeat their ordinary,
                  foreseeable and reasonable expectations concerning the performance of the
                  Products;

       c.         Defendant knew or should have known that the Products that the Products have
                  the propensity to cause, and have caused, adverse reactions, such as hair loss, hair
                  breakage and scalp irritation, but nevertheless, failed to disclose and/or concealed
                  that the Products can cause, and had caused, adverse reactions when used as
                  intended.




                                                  123
       941485.1
                  Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, Defendant has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered

while using the Products is because “curly hair is more fragile and more prone to breakage,” and

that their personal “lifestyle” and “stress” is the cause of these adverse reactions because the

“products cannot cause hair loss” and “won’t cause breakage.”

                  Defendant’s efforts to conceal and downplay the complaints of consumers who

have experienced adverse reactions as a result of using the Products has resulted in a pointed

attack on unwitting consumers, and a dubious attempt to shift the blame to consumers for these

adverse reactions.

                  Plaintiffs Hall and Muniz and New York Class members suffered damages when

they purchased the Products. Defendant’s unconscionable, deceptive and/or unfair practices

caused actual damages to Plaintiffs Hall and Muniz and New York Class members.

                  Defendant’s foregoing deceptive acts and practices, including their omissions,

were likely to deceive, and did deceive, consumers acting reasonably under the circumstances.

                  Plaintiffs Hall and Muniz reserve the right to allege other violations of the law,

which constitute other unlawful business acts and practices. As alleged herein, Defendant

continues to misrepresent the Products’ abilities and continues to deny that the Products have the

propensity to cause, and have caused, adverse reactions. Further, Defendant has not recalled its

Products nor provided any remedial efforts, including a warning disclosing their risks, and

Defendant’s conduct is ongoing and continues to this date.




                                                 124
       941485.1
                  Defendant recklessly disregarded Plaintiffs and New York Class members’ rights.

Defendant’s knowledge of the Products’ deceptive claims and health and safety risks put it on

notice that the Defendant’s Products were not as it advertised.

                  In accordance with subsection (h) of section 349, Plaintiffs Hall and Muniz seek

an order enjoining Defendant from continuing these unlawful deceptive acts and practices. Absent

enjoining these unlawful deceptive acts and practices, Defendant will continue their false and

misleading marketing of the Products and, in doing so, irreparably harm each of the New York

Class Members.

                  As a direct and proximate result of Defendant’s deceptive acts and practices,

Plaintiffs Hall and Muniz and the New York Class members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from not receiving the benefit of their bargain in purchasing the Products,

and increased time and expense in treating the damage that the Products caused.

                  By reason of the foregoing, Plaintiffs Hall and Muniz and the New York Class

Members also seek actual damages or statutory damages of $50 per violation, whichever is

greater, as well as punitive damages. N.Y. Gen. Bus. Law § 349(h).

                       TWENTY-SIXTH CLAIM FOR RELIEF
         VIOLATION OF NEW YORK DECEPTIVE SALES PRACTIVES ACT
                         New York Gen. Bus. Law § 350, et seq.
             (By Plaintiff Hall and Muniz on Behalf of the New York Class)

                  Plaintiffs Hall and Muniz reassert the allegations set forth in paragraphs 1 through

187 and incorporate such allegations by reference herein, including those alleged in the Seventh

Claim for Relief, Violation of N.Y. Gen. Bus. Law 349, et seq.




                                                  125
       941485.1
                  Plaintiffs Hall and Muniz bring this cause of action on behalf of themselves and

the New York Class against Defendant. for violation of New York General Business Law section

350.

                  Section 350 prohibits “[f]alse advertising in the conduct of any business, trade or

commerce or in the furnishing of any service.” N.Y. Gen. Bus. Law § 350.

                  New York General Business Law section 350-a defines “false advertising” as

“advertising, including labeling, of a commodity, or of the kind, character, terms or conditions of

any employment opportunity if such advertising is misleading in a material respect.” N.Y. Gen.

Bus. Law § 350-a. The section also provides that advertising can be false by omission, as it further

defines “false advertising” to include “advertising [that] fails to reveal facts material in the light

of such representations with respect to the commodity . . . to which the advertising relates.” Id.

                  Defendant’s labeling, marketing, and advertising of the Products, as alleged

herein, are “misleading in a material respect,” and are thus “false advertising.” As more fully set

forth above, Defendant repeatedly advertised, both on the Product labels and on its website,

through a national advertising campaign, among other items, that the Products are safe, gentle

and non-irritating, “free of harsh ingredients,” superior to other products with “harsh ingredients

such as sulfates,” and that the “products cannot cause hair loss” and “won’t cause breakage.”

                  These claims are false as the Products do not have the safe, gentle, non-irritating

qualities described on the Product labels or in Defendant’s uniform marketing and advertising

campaign. Rather, the Products are defective because they have the propensity to cause, and have

caused, adverse reactions, such as hair loss, hair breakage, and scalp irritation, rendering the

Products unsafe and unsuitable for consumer use as marketed by Defendant.




                                                  126
       941485.1
                   While engaged in the conduct of business, trade, and commerce, Defendant did

attempt to directly and/or indirectly induce consumers to purchase the Products by its labeling. In

doing so, Defendant utilized false labeling which did not represent the true nature and quality of

the Products, but rather mislead consumers into believing that the Products were safe and gentle

and did not cause adverse reactions. The false labeling was materially misleading and materially

deceiving to reasonable consumers at large acting reasonably under the circumstances.

                   Further, as described herein, despite the product reformulations as a result of

consumer concerns, and admissions that its products contain known allergens, Defendant has

engaged in a desperate campaign to convince consumers that the hair loss they have suffered while

using the Products is because “curly hair is more fragile and more prone to breakage,” and that

their personal “lifestyle” and “stress” is the cause of these adverse reactions because the “products

cannot cause hair loss” and “won’t cause breakage.”

                   Defendant’s efforts to conceal and downplay the complaints of consumers who

have experienced adverse reactions as a result of using the Products has culminated in a pointed

attack on unwitting consumers, and a dubious attempt to shift the blame to consumers for these

adverse reactions.

                   Defendant’s conduct caused and continues to cause injury to consumers, including

Plaintiffs Hall and Muniz and the New York Class members, in that they were misled to believe

that they were purchasing Products that were safe and gentle, and did not have the propensity to

cause, and had not caused, adverse reactions.

                   In making and disseminating the false labeling and statements alleged herein,

Defendant knew, or should have known, that its practices were materially deceptive and

misleading in violation of N.Y. Gen. Bus. Law § 350, et seq.



                                                 127
        941485.1
                  Plaintiffs Hall and Muniz and the New York Class members based their decision

to purchase the Products in substantial part on Defendant’s labeling, advertisements, material

representations and omitted facts. The revenue to Defendant attributable to the sale of the

Products likely amount to millions of dollars.

                  Based on all of the foregoing, Defendant has violated New York General Business

Law § 350, causing Plaintiffs Hall and Muniz and the New York Class members to sustain injury

in fact – the loss of monies paid for the Products.

                  The misrepresentations and non-disclosures by Defendant of the material facts

described and detailed herein constitute false and misleading advertising and, therefore, constitute

violations of N.Y. Gen. Bus. Law § 350, et seq.

                  Plaintiffs Hall and Muniz seek an order enjoining Defendant from continuing this

false advertising. Absent enjoining this false advertising, Defendant will continue to mislead

Plaintiffs Hall and Muniz and the New York Class members and, in doing so, irreparably harm

each of the New York Class members.

                  As a direct and proximate result of Defendant’s violation of New York General

Business Law section 350, Plaintiffs Hall and Muniz and the New York Class members have also

suffered an ascertainable loss of monies. By reason of the foregoing, Plaintiffs Hall and Muniz

and the New York Class Members also seek actual damages or statutory damages of $500 per

violation, whichever is greater, as well as punitive damages. N.Y. Gen. Bus. Law § 350-e(3).




                                                 128
       941485.1
                    TWENTY-SEVENTH CLAIM FOR RELIEF
     VIOLATIONS OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES AND
                          CONSUMER PROTECTION LAW
                     73 Pa. Cons. Stat. §§ 201-2 and 201-3, et seq.
            (By Plaintiff Tami Nunez on Behalf of the Pennsylvania Class)

                  Plaintiff Nunez reasserts the allegations set forth in paragraphs 1 through 187 and

incorporates such allegations by reference herein.

                  The Pennsylvania Unfair Trade Practices Act prohibits “unfair or deceptive acts

or practices in the conduct of any trade or commerce ….” 73 Pa. Stat. Ann. § 201-3.

                  Defendant’s deceptive acts and practices include:

          a.      Knowingly designing, developing, manufacturing, advertising, and selling
                  Defendant’s Products with false health claims and significant defects that result in
                  health and safety risks when used so that consumers did not receive the benefit of
                  their bargain;

          b.      Marketing and selling Defendant’s Products that relied upon false health claims,
                  while at the same time exposing consumers to health and safety risks solely to
                  increase profits;

          c.      Making affirmative public representations about the alleged benefits of
                  Defendant’s Products while, at the same time, not ensuring consumer health and
                  safety with respect to use of the Products; and

          d.      Concealing material information from consumers regarding the true nature of the
                  defects in Defendant’s Products in order to impact consumer purchasing behavior.

                  Defendant violated 73 Pa. Stat. Ann. § 201-3’s prohibition against engaging in

unlawful acts and practices by engaging in false and misleading advertising and by omitting

material facts from purchasers of Defendant’s Products.

                  As alleged more fully herein, Defendant’s marketing and sale of Defendant’s

Products, and more specifically its failure to inform customers of the health and safety risks

inherent in Defendant’s Products, violated 73 Pa. Stat. Ann. § 201-3, common law, and other




                                                  129
       941485.1
statutory violations as alleged herein. Plaintiff Nunez reserves the right to allege other violations

of the law, which constitute other unlawful business acts and practices.

                  As described herein, Defendant repeatedly advertised, both on the Product labels

and on its website and through a national advertising campaign, among other items, that the

Products are safe, gentle and non-irritating, “free of harsh ingredients,” superior to other products

with “harsh ingredients such as sulfates,” and that the “products cannot cause hair loss” and

“won’t cause breakage.”

                  Contrary to these representations, the Products do not have the safe, gentle, non-

irritating qualities described on the Product labels or in Defendant’s uniform marketing and

advertising campaign. Rather, the Products are defective because they have the propensity to

cause, and have caused, adverse reactions, such as hair loss, hair breakage and scalp irritation,

rendering the Products unsafe and unsuitable for consumer use as marketed by Defendant.

                  Defendant had exclusive knowledge of material facts concerning the defective

nature of the Products, including that they had the propensity to cause, and had caused these

adverse reactions.

                  Defendant violated 73 Pa. Stat. Ann. § 201-3’s prohibition against unfair conduct

by failing to inform its customers about Defendant’s Products’ abilities and their potential health

and safety risks and by engaging in a pattern or practice of concealing those facts and continuing

to sell those Products despite its knowledge that they are misrepresented and carry health and

safety risks (including the risks of hair damage, hair loss, excessive shedding, and/or scalp

irritation among other adverse actions) - thereby depriving customers of the value of Defendant’s

Products as represented. This conduct is substantially injurious to consumers, offends public

policy, is immoral, unethical, oppressive, and unscrupulous as the gravity of the conduct



                                                 130
       941485.1
outweighs any alleged benefit. Specifically, the health and safety risks were outweighed by

Defendant’s profit motive. Defendant engaged in this conduct at the expense of its customers’

rights when other, lawful alternatives were available (such as providing customers with full

information about Defendant’s Products, including the known risks and potential side effects of

use, prior to purchase).

                  Defendant engaged in this conduct to gain an unfair commercial advantage over

its competitors, seeking to avoid public knowledge of the abilities of Defendant’s Products and

their defects to avoid damage to their sales or reputation. Defendant withheld critical and material

information from Plaintiff Nunez and Pennsylvania Class members, competitors, and the

marketplace, all to Defendant’s unfair competitive advantage.

                  Defendant’s business practices, as alleged herein, constitute fraudulent conduct

because they were likely to deceive, and did deceive, Pennsylvania Class members into

purchasing Defendant’s Products when those Products were misrepresented and defective with

health and safety risks and otherwise did not perform as advertised.

                  Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.

                  As a direct and proximate result of Defendant’s unfair, unlawful, and fraudulent

acts and practices, Plaintiff Nunez and Pennsylvania Class members were injured and lost money

or property, including from not receiving the benefit of their bargain in purchasing Defendant’s

Products, and increased time and expense in dealing with treating damages from the use of

Defendant’s Products.




                                                131
       941485.1
                  Defendant recklessly disregarded Plaintiff Nunez and Pennsylvania Class

members’ rights. Defendant’s knowledge of the Defendant’s Products’ false claims and health

and safety risks put it on notice that the Defendant’s Products were not as it advertised.

                  Pursuant to 73 Pa. Stat. Ann. § 201-9.2(a), Plaintiff Nunez and the Pennsylvania

Class Members seek an order enjoining Defendant’s unfair and/or deceptive acts or practices, and

awarding damages, punitive and/or treble damages, and any other just and proper relief available

under the Pennsylvania Unfair Trade Practices Act.

                                          RELIEF DEMANDED

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, seek a judgment against Defendant, as follows:

        a.        For an order certifying the Classes under Rule 23 of the Federal Rules of Civil

                  Procedure and naming Plaintiffs as representatives of the Classes and Plaintiffs’

                  attorneys as Class Counsel;

        b.        For an order declaring that Defendant’s conduct violates the statutes referenced

                  herein;

        c.        For an order finding in favor of Plaintiffs and the Classes on all counts asserted

                  herein;

        d.        For compensatory, statutory, and punitive damages in amounts to be determined

                  by the Court or jury;

        e.        For prejudgment interest on all amounts awarded;

        f.        For an order of restitution and all other forms of equitable monetary relief;

        g.        For injunctive relief as pled or as the Court may deem proper; and




                                                  132
       941485.1
      h.        For an order awarding Plaintiffs and the Classes their reasonable attorneys’ fees

                and expenses and costs of suit.

                                  JURY TRIAL DEMANDED

   Plaintiffs demand a trial by jury on all claims so triable.


Dated: October 2, 2020                            Respectfully submitted,

                                                  /s/ Gary S. Graifman

                                                  Gary S. Graifman
                                                  KANTROWITZ GOLDHAMER
                                                  & GRAIFMAN, P.C.
                                                  747 Chestnut Ridge Road
                                                  Chestnut Ridge, NY 10977
                                                  Telephone: (845) 356-2570
                                                  Facsimile: (845) 356-4335
                                                  ggraifman@kgglaw.com

                                                  Gary E. Mason (pro hac vice)
                                                  MASON LIETZ & KLINGER LLP
                                                  5101 Wisconsin Avenue NW, Suite 305
                                                  Washington, D.C. 20016
                                                  Telephone: (202) 429-2290
                                                  Facsimile: (202) 42902294
                                                  gmason@masonllp.com

                                                  Interim Co-Lead Class Counsel

                                                  Charles E. Schaffer (pro hac vice)
                                                  LEVIN, SEDRAN & BERMAN, LLP
                                                  510 Walnut Street, Suite 500
                                                  Philadelphia, PA 19106
                                                  Telephone.: (215) 592-1500
                                                  Facsimile: (215) 592-4663
                                                  cschaffer@lfsblaw.com

                                                  Interim Co-Lead Class Counsel




                                                  133
     941485.1
           Rachel Soffin (pro hac vice)
           GREG COLEMAN LAW
           800 S. Gay Street, Suite 1100
           Knoxville, TN 37929
           Telephone: (865) 247-0080
           rachel@gregcolemanlaw.com

           Interim Co-Lead Class Counsel

           Melissa S. Weiner, NY Reg. No. 5547948
           PEARSON, SIMON &
           WARSHAW, LLP
           800 LaSalle Avenue, Suite 2150
           Minneapolis, MN 55402
           Telephone: (612) 389-0600
           Facsimile: (612) 389-0610
           mweiner@pswlaw.com

           Interim Co-Lead Class Counsel

           Robin F. Zwerling (RZ 6736)
           Robert S. Schachter (RS 7243)
           Dan Drachler (DD 1526)
           Sona R. Shah (SS 4712)
           ZWERLING, SCHACHTER &
           ZWERLING LLP
           41 Madison Avenue, 32nd Floor
           New York, NY 10010
           Telephone: (212) 223-3900
           Facsimile: (212) 371-5969
           rzwerling@zsz.com
           ddrachler@zsz.com
           rschachter@zsz.com
           sshah@zsz.com

           Jeffrey S. Goldenberg (pro hac vice)
           GOLDENBERG SCHNEIDER, L.P.A.
           4445 Lake Forest Drive, Suite 490
           Cincinnati, OH 45242
           Telephone.: (513) 345-8297
           Facsimile: (513) 345-8294
           jgoldenberg@gs-legal.com




           134
941485.1
           J. Gordon Rudd, Jr. (pro hac vice)
           ZIMMERMAN REED LLP
           1100 IDS Center
           80 South 8th Street
           Minneapolis, MN 55402
           Telephone: (612) 341-0400
           Facsimile: (612) 341-0844
           Gordon.Rudd@zimmreed.com

           Melissa R. Emert
           STULL, STULL & BRODY
           6 East 45th Street
           New York, NY 10017
           Telephone: (954) 341-5561
           Facsimile: (954)341-5531
           memert@ssbny.com

           Jonathan Shub (pro hac vice forthcoming)
           SHUB LAW FIRM, LLC
           134 Kings Highway, Second Floor
           Haddonfield, NJ 08033
           Telephone: (856) 772-7200
           jshub@shublawyers.com

           Brian T. White
           WHITE GRAHAM BUCKLEY
           CARR, LLC
           19049 East Valley View Parkway
           Suite C
           Independence, MO 64055
           Telephone: (816) 373-9080
           Facsimile: (816) 373-9319
           bwhite@wagblaw.com




           135
941485.1
